United States Court of Appeals
                        For the First Circuit


Nos. 15-2571; 16-1964

                        VICTOR GARCIA GARCIA,

                             Petitioner,

                                 v.

                   JEFFERSON B. SESSIONS, III,
             Attorney General of the United States,*

                             Respondent.


               PETITIONS FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                               Before

                    Barron, Selya, and Stahl,
                         Circuit Judges.


     Nancy J. Kelly, with whom John Willshire Carrera, the Harvard
Immigration & Refugee Clinic, and Greater Boston Legal Services
were on brief, for petitioner.
     Kevin J. Conway, Attorney, Office of Immigration and
Litigation, Civil Division, United States Department of Justice,
with whom Andrew Oliveira, Trial Attorney, Office of Immigration
and Litigation, Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, and Justin Markel, Senior Litigation Counsel,
were on brief, for respondent.




     * Pursuant to Fed. R. App. P. 4(c)(2), Attorney General
Jefferson B. Sessions, III has been substituted for former Attorney
General Loretta E. Lynch as the respondent.
May 3, 2017
             BARRON, Circuit Judge.       In this dispute, we must decide

whether aliens who are subject to reinstated orders of removal may

apply for asylum.        Below, the immigration judge ("IJ") and the

Board of Immigration Appeals ("BIA") each concluded that such

aliens may not apply for asylum, even though they may be entitled

to withholding of removal.             The IJ and the BIA based their

conclusions    on     certain   provisions    of    the   Illegal    Immigration

Reform and Immigrant Responsibility Act of 1996, Pub. L. 104-208,

110 Stat. 3009-546 ("IIRIRA"), as well as Department of Homeland

Security ("DHS") regulations that implement those provisions.

And, on that basis, the IJ and the BIA ruled that Victor Garcia

Garcia ("Garcia"), a citizen of Guatemala who is subject to a

reinstated     order    of   removal,    could      not   apply     for   asylum,

notwithstanding that the IJ determined (and the government does

not dispute) that he is entitled to withholding of removal due to

the persecution he would face in his home country.

             Garcia    now   brings   these   consolidated        petitions   for

review, in which he challenges the IJ's and the BIA's denial of

his asylum application on the ground that a key provision of IIRIRA

plainly entitles him to seek asylum.               He also contends that, in

any event, the DHS regulations are unreasonable, insofar as they

permit aliens subject to reinstated orders of removal to obtain

withholding of removal but not to apply for asylum, because he

contends that IIRIRA does not provide any basis for drawing such


                                      - 3 -
a distinction between withholding of removal and asylum.        For the

reasons that follow, we uphold the agency decisions below.

                                  I.

           Immigration law is distinguished by its complexity more

than by its clarity.      We thus need to provide some background

before we turn to the merits of the legal issue that we must

resolve.   To do so, we first describe the distinction between

withholding of removal and asylum.       We then describe the relevant

parts of IIRIRA -- some of which might appear on first glance to

be in tension with one another -- and the implementing regulations.

Finally, we recount how Garcia came to be subject to the reinstated

order of removal that the IJ and the BIA ruled stands in the way

of his asylum request.

                                  A.

           The   distinction   between   withholding   of   removal   and

asylum is subtle but important. We start by describing withholding

of removal.

              Congress codified the right to withholding of removal

in 8 U.S.C. § 1231(b)(3)(A). IIRIRA § 305; see also INS v. Aguirre-

Aguirre, 526 U.S. 415, 420 (1999).          This statute directs, in

categorical fashion, that, if the Attorney General decides that an

alien's "life or freedom would be threatened" in the country to

which he would be removed "because of the alien's race, religion,

nationality, membership in a particular social group, or political


                                 - 4 -
opinion," then "the Attorney General may not remove an alien to

[that] country."       8 U.S.C. § 1231(b)(3)(A).1

            The roots of this statutory provision may be traced to

the 1951 United Nations Convention Relating to the Status of

Refugees,      189    U.N.T.S.   150    (July     28,   1951)     (the   "Refugee

Convention").         See INS v. Cardoza-Fonseca, 480 U.S. 421, 429

(1987).     The United States acceded to the Refugee Convention by

ratifying the 1967 Protocol Relating to the Status of Refugees, 19

U.S.T. 6223 (Nov. 6, 1968) (the "Refugee Protocol").                  By doing so,

the   United    States    "agree[d]     to     comply   with    the   substantive

provisions of Articles 2 through 34" of the Refugee Convention.

Cardoza-Fonseca, 480 U.S. at 429.               Article 33.1 of the Refugee

Convention provides: "No Contracting State shall expel or return

('refouler') a refugee in any manner whatsoever to the frontiers

of territories where his life or freedom would be threatened on

account   of    his    race,   religion,     nationality,      membership    of   a

particular social group or political opinion."                 19 U.S.T at 6276.2


      18 U.S.C. § 1231(b)(3)(B) then describes certain specific
categories of aliens -- not including those subject to reinstated
removal orders -- who may not benefit from withholding of removal.
See 8 U.S.C. § 1231(b)(3)(B).
      2A refugee is defined in Article 1(2) of the Refugee
Convention as someone who, "owing to well-founded fear of being
persecuted for reasons of race, religion, nationality, membership
of a particular social group or political opinion, is outside the
country of his nationality and is unable or, owing to such fear,
is unwilling to avail himself of the protection of that country."
19 U.S.T. at 6226.


                                       - 5 -
Thus, 8 U.S.C. § 1231(b)(3)(A) implements this "mandatory duty" of

the United States as a "contracting State[]" to the Refugee

Protocol.   Cardoza-Fonseca, 480 U.S. at 429.

            We now turn to asylum.           Congress codified the right to

apply for asylum in 8 U.S.C. § 1158(a)(1), which provides: "Any

alien who is physically present in the United States or who arrives

in the United States . . . irrespective of such alien's status,

may apply for asylum in accordance with this section . . . ."

IIRIRA § 604; see also Aguirre-Aguirre, 526 U.S. at 420.                     Thus,

8 U.S.C. § 1158 lays out a "discretionary mechanism which gives

the Attorney General the authority to grant the broader relief of

asylum to refugees,"      Cardoza-Fonseca, 480 U.S. at 441 (emphasis

in original) -- that is, pursuant to 8 U.S.C. § 1101(a)(42)(A),

aliens who can show a "well-founded fear of persecution on account

of race, religion, nationality, membership in a particular social

group, or political opinion."              See also 8 C.F.R. §§ 208.13(b),

1208.13(b).

            The roots of this statutory grant of the right to apply

for asylum may also be traced to the Refugee Protocol, in which

the   United   States    acceded      to    the    Refugee     Convention.      In

particular,    Article     34    of    the        Convention    provides:     "The

Contracting    States    shall   as    far    as     possible    facilitate    the

assimilation and naturalization of refugees."                19 U.S.T. at 6276.

And, as the Supreme Court has explained, Congress's statutory


                                      - 6 -
mechanism    for   applying   for    asylum    implements   Article   34's

"precatory" language.    Cardoza-Fonseca, 480 U.S. at 441.

            The upshot of the domestic statutory provisions that

implement these two articles of the Refugee Convention is this:

aliens who can show a "clear probability" of persecution -- that

is, that "it is more likely than not that the alien would be

subject to persecution," INS v. Stevic, 467 U.S. 407, 424 (1984)

-- are "entitled to mandatory suspension of deportation," or, as

it is now known, withholding of removal, Cardoza-Fonseca, 480 U.S.

at 444 (emphasis in original).          8 U.S.C. § 1231(b)(3)(A).       In

contrast, aliens "who can . . . show [only] a well-founded fear of

persecution" -- that is, refugees per the definition laid out in

8 U.S.C. § 1101(a)(42)(A) -- "are not entitled to anything."

Cardoza-Fonseca, 480 U.S. at 444 (emphasis in original).         Instead,

pursuant to 8 U.S.C. § 1158, such aliens merely "are eligible for

the discretionary relief of asylum."          Id. (emphasis in original);

see also Aguirre-Aguirre, 526 U.S. at 420 ("[W]hereas withholding

is mandatory unless the Attorney General determines one of the

exceptions applies, the decision whether asylum should be granted

to an eligible alien is committed to the Attorney General's

discretion.").

            In Cardoza-Fonseca, the Court made clear that -- given

the differences between withholding of removal and asylum -- the

standards governing the two were necessarily different.          480 U.S.


                                    - 7 -
at   449-50.       Specifically,      the     clear-probability      test   for

triggering the United States' mandatory duty to withhold removal

is more demanding than the "well-founded fear" test that must be

satisfied   to    trigger    the   Attorney    General's   exercise    of   his

discretion as to whether to grant asylum.           Id.

            Withholding of removal and asylum also differ in another

key respect: they afford aliens distinct types of benefits.                 In

particular,      asylum,    though   obtainable    upon    a    less-demanding

showing, "affords broader benefits" to the recipient than does

withholding of removal.       Cardoza-Fonseca, 480 U.S. at 428 n.6.         As

the Ninth Circuit summarizes:

     Unlike an application for asylum . . . a grant of an
     alien's application for withholding is not a basis for
     adjustment to legal permanent resident status, family
     members are not granted derivative status, and [the
     relief] only prohibits removal of the petitioner to the
     country of risk, but does not prohibit removal to a non-
     risk country.

Lanza v. Ashcroft, 389 F.3d 917, 933 (9th Cir. 2004) (quoting

Castellano-Chacon v. INS, 341 F.3d 533, 545 (6th Cir. 2003) (second

alteration in the original)).        In addition, aliens granted asylum

may be issued a refugee travel document, enabling them to travel

outside of the United States and subsequently return. By contrast,

aliens who are merely entitled to withholding of removal receive

no such benefit.       8 C.F.R. §§ 223.1, 223.2.               They are simply

protected from being sent back to their home country.                 Thus, an

alien who is entitled to withholding of removal may still have an


                                     - 8 -
interest in seeking asylum, given the greater benefits it affords

an alien.   See 8 U.S.C. § 1158(c)(1).3

            Having described the distinction between withholding of

removal and asylum, and the statutes that enable aliens to obtain

each, we need to discuss one final statutory provision that is of

direct   relevance   to   the   issue   we   confront   here.   8     U.S.C.

§ 1231(a)(5) -- part of section 305 of IIRIRA -- states that an

alien subject to a reinstated order of removal "is not eligible

and may not apply for any relief under . . . [chapter 12 of Title

8 of the U.S. Code], and the alien shall be removed under the prior

order at any time after the entry."          8 U.S.C. § 1231(a)(5).    This

provision matters here because, as the parties to this dispute

agree, asylum is a form of "relief" under chapter 12.

             Thus, the question arises as to how this seemingly

sweeping statutory bar to relief relates both to the seemingly

categorical grant of the right to seek asylum provided to aliens

in § 1158(a)(1) and to the directive to the Attorney General to

withhold removal in certain enumerated circumstances that is set

forth in § 1231(b)(3)(A).       After all, that latter provision also

appears in chapter 12.




     3 Aliens whose removal has been withheld are, however, like
aliens granted asylum, authorized to accept employment in the
United States. 8 C.F.R. § 274a.12(a)(5), (10).


                                  - 9 -
                DHS, which is now charged with administering IIRIRA, has

offered its answer to that question. It has done so in regulations

that        attempt   to   harmonize   the   three   statutory    provisions   --

8 U.S.C. §§ 1258(a)(1), 1231(a)(5) and 1231(b)(3)(A) -- along with

the    United       States'    obligations   under   the   Convention     Against

Torture ("CAT").            See United Nations Convention Against Torture

and Other Cruel, Inhuman, or Degrading Treatment or Punishment,

S. Treaty Doc. No. 100-20 (1988), 1465 U.N.T.S. 95 (entered into

force        June   26,    1987);   Regulations   Concerning     the   Convention

Against Torture, 64 Fed. Reg. 8478 (Feb. 19, 1999); see also Aliens

and Nationality; Homeland Security; Reorganization of Regulations,

68 Fed. Reg. 9824 (Feb. 28, 2003) (transferring the functions of

the Immigration and Naturalization Service to the Department of

Homeland Security and recodifying the regulations).4

                The regulations do so as follows.              First, 8 C.F.R.

§ 241.8(a) requires that an alien "who illegally reenters the

United States after having been removed . . . shall be removed

from the United States by reinstating the prior order."                      That

subsection further provides that such an alien "has no right to a

hearing before an immigration judge in such circumstances."                 Id.;

see also 8 C.F.R. § 1241.8(a).


        4
       Despite the transfer to DHS, the statutory responsibilities
assigned to the Attorney General that are "indigenous to the
functions of the Attorney General" were retained in the Department
of Justice. 68 Fed. Reg. at 9824.


                                        - 10 -
          Subsection (e) of that regulation, however, then creates

an "[e]xception."   It provides that an alien who "expresses a fear

of returning to the country designated in" his reinstated removal

order "shall be immediately referred to an asylum officer for an

interview to determine whether the alien has a reasonable fear of

persecution or torture pursuant to § 208.31 of this chapter."

8 C.F.R. § 241.8(e); see also 8 C.F.R. § 1241.8(e). The regulation

referenced at the end of this exception, 8 C.F.R. § 208.31(e), in

turn provides that:

     If an asylum officer determines that an alien described
     in this section has a reasonable fear of persecution or
     torture, the officer shall so inform the alien and issue
     a Form I–863, Notice of Referral to the Immigration
     Judge, for full consideration of the request for
     withholding of removal only.

(emphasis added); see also 8 C.F.R. § 1208.31(e).5

          Thus, under the regulations, an alien subject to a

reinstated order of removal may not apply for asylum.     However,

after such an alien has expressed a fear of persecution and after

an asylum officer has determined that fear to be reasonable, the

alien is entitled to withholding of removal to his home country if

the Attorney General then decides that the alien's life or freedom




     5 8 C.F.R. § 208.16 governs the agency's consideration of the
alien's application for withholding of removal, whether made under
8 U.S.C. § 1231(b)(3)(A) or under the CAT.          See 8 C.F.R.
§ 208.16(b), (c); § 1208.16(b), (c).


                              - 11 -
would be threatened in his home country because of a protected

ground.

                                         B.

             With that legal background in place, we now turn to

Garcia's current plight.          Garcia -- who speaks no English and only

minimal Spanish -- first entered the United States unlawfully in

2004.     Three years later, in 2007, immigration authorities in the

United States apprehended Garcia, detained him, and then ordered

him removed from this country.           From all that the record reveals,

it appears that Garcia would have been successful in obtaining

asylum had he sought it at that time.               And, it appears, too, he

may have been entitled to withholding of removal.                But, he did not

request    either    asylum      or   withholding    of    removal,    apparently

because of the language barriers he faced and because he was

uncounseled. Accordingly, Garcia was removed to Guatemala in 2007.

             After returning to Guatemala, Garcia then entered the

United States unlawfully for a second time in February 2015.                  Once

Garcia had crossed the border into the United States, immigration

authorities detained him. Released on his own recognizance, Garcia

was permitted to travel to Massachusetts to stay with family

members.    Garcia was informed about two months later that his 2007

removal    order    would   be    reinstated.       As    the   IJ   noted,   after

retaining counsel, Garcia "expressed a fear of return to Guatemala

on account of his ethnicity, family membership, and religious


                                       - 12 -
beliefs," and was referred to an asylum officer pursuant to

8 C.F.R. §§ 241.8(e) and 1241.8(e).            See also 8 C.F.R. §§ 208.16,

1208.16 (laying out procedures for consideration of withholding of

removal under 8 U.S.C. § 1231(b)(3)(A) and under the CAT).                       The

asylum officer conducted the required interview and concluded that

Garcia   had   met   his    burden   of   showing      a    "reasonable   fear    of

persecution."    8 C.F.R. §§ 241.8(e), 1241.8(e).

           Thereafter, Garcia's case was referred to an IJ.                    In an

oral decision issued on August 4, 2015, the IJ first concluded

that Garcia, whom the IJ found "credible," had met his burden,

pursuant to 8 U.S.C. § 1231(b)(3)(A), of showing that "future

persecution is 'more likely than not' to occur" in Guatemala and

therefore granted Garcia's application for withholding of removal.

Specifically,    the   IJ    found   that     Garcia       had   experienced   past

persecution "on account of [his] family membership as well as his

ethnicity inasmuch as [] Ladino [that is, mixed-race] soldiers,"

as well as government-affiliated paramilitary forces and gangs,

"had targeted his village, which was comprised almost exclusively

of Mayan indigenous individuals, for retaliation for the belief

that these individuals were aiding or assisting in any way the

guerilla movement during the civil war." And, the IJ found, "based

upon the evidence . . . that the predominant Ladino element will

not assist the Mayan community in fighting off the Ladino outlaw




                                     - 13 -
elements," and thus that Garcia had shown "a reasonable likelihood

of persecution or harm in the future by these same elements."

             But, in addition to seeking withholding of removal,

Garcia had also argued to the IJ that he was eligible to apply for

asylum and thus to receive the additional benefits that such relief

would afford him.       Garcia based this argument on the text of

8 U.S.C. § 1158(a)(1), which, he argued, entitled even an alien

subject to a reinstated removal order to seek asylum.

             In his oral decision, the IJ rejected Garcia's argument

that he was eligible to seek asylum.            The IJ held that asylum is

a form of "relief" provided by chapter 12 of Title 8 of the U.S.

Code and thus that 8 U.S.C. § 1231(a)(5) barred Garcia from

applying for it.       The IJ also held that the DHS implementing

regulations supported this conclusion.             Thus, the IJ concluded

that,   by   virtue    of   Garcia's   reinstated      removal    order,    and

notwithstanding    §   1158(a)(1),     Garcia    was   barred    from   seeking

asylum, regardless of whether he was entitled to withholding of

removal.

             Garcia then appealed the IJ's oral ruling to the BIA.

On December 1, 2015, the BIA affirmed the IJ's decision in all

respects and remanded the case so that the IJ could conduct certain

background checks before ordering the withholding of Garcia's

removal.     While awaiting the results of the background checks,




                                  - 14 -
Garcia petitioned for review in this court of the BIA's decision

denying his request to apply for asylum.

           On July 6, 2016, while Garcia's petition was pending in

this court, the background checks were completed.   At that point,

the IJ granted Garcia withholding of removal.   In doing so, the IJ

also stated that the IJ's August 4, 2015 oral decision, which had

also denied Garcia's request to seek asylum, would become the

"official opinion in this case."

           Following the IJ's July 6, 2016 order, Garcia petitioned

this court for review. Garcia also moved to consolidate that newly

filed petition for review with his pending petition for review of

the BIA's December 2015 ruling that also barred him from seeking

asylum.   On August 18, 2016, we granted Garcia's unopposed motion

to consolidate his two petitions for review.

           At oral argument before this court concerning these

consolidated petitions, the government agreed with Garcia that the

IJ's July 2016 order, which had been issued after the completion

of the background checks, and which granted Garcia withholding of

removal but barred him from applying for asylum, constituted a

final order over which we have jurisdiction.    We also agree with

Garcia on that point, and so, our jurisdiction secure, see Cano-




                              - 15 -
Saldarriaga v. Holder, 729 F.3d 25, 27 (1st Cir. 2013), we proceed

to the merits.6

                                  II.

          Garcia's right to apply for asylum under § 1158(a)(1)

turns on "questions implicating 'an agency's construction of the

statute which it administers.'"    Vásquez v. Holder, 635 F.3d 563,

567 (1st Cir. 2011) (quoting Aguirre-Aguirre, 526 U.S. at 424).

We thus "apply the principles of deference described in Chevron

USA Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837,

842 (1984)."      Id. (quoting Aguirre-Aguirre, 526 U.S. at 424)

(brackets omitted).

          "We first ask whether 'Congress has directly spoken to

the precise question at issue.'"    Succar v. Ashcroft, 394 F.3d 8,

22 (1st Cir. 2005) (quoting Chevron, 467 U.S. at 842).     "If so,



     6 The dissent spends a great deal of time developing arguments
about a potential due process violation concerning Garcia's
initial removal and its bearing on the propriety of his reinstated
order of removal. But Garcia is arguing to us only that aliens
who are subject to reinstated orders of removal may seek asylum,
even though they may be barred from seeking other forms of relief.
Thus, the dissent's extended discussion of case law concerning
whether flaws in an underlying removal order may provide a basis
for challenging a reinstated order of removal has no bearing on
this appeal. That is no doubt why the due process issue on which
the dissent focuses is not only not "front and center" in Garcia's
briefing, post at 53, but also not set forth as a developed
argument at all about the only statutory issue that Garcia raises
-- namely, how to construe § 1231(a)(5) in light of § 1158(a)(1).




                              - 16 -
courts,   as    well   as   the   agency,     'must    give    effect    to   the

unambiguously expressed intent of Congress.'"                  Id.      (quoting

Chevron, 467 U.S. at 842–43).        But if we "determine[] Congress has

not directly addressed the precise question at issue," then we

must move on to the second step of the analysis.               Chevron, 467 at

843.   At this second step, "[we] do[] not simply impose [our] own

construction on the statute, as would be necessary in the absence

of an administrative interpretation."                 Id.     Rather, "if the

implementing agency's construction is reasonable, Chevron requires

a   federal    court   to   accept   the    agency's    construction     of   the

statute."      Nat'l Cable & Telecomms. Ass'n v. Brand X Internet

Servs., 545 U.S. 967, 980 (2005); see also Succar, 394 F.3d at 23

("If the statutory terms are ambiguous, then the principle of

Chevron deference to the Attorney General's choice must apply.")

                                       A.

              Garcia contends that § 1158(a)(1) unambiguously grants

him the right to seek asylum.              He thus argues that he wins at

Chevron's first step.

              In pressing this argument, Garcia acknowledges that

there is another provision of IIRIRA that could be read to take

away what § 1158(a)(1) otherwise appears to give: § 1231(a)(5).

That provision expressly bars aliens subject to reinstated orders

of removal from seeking "any relief" available under chapter 12 of

Title 8 of the U.S. Code, and Garcia does not dispute that asylum


                                     - 17 -
is a type of relief that is available under that chapter.                    8 U.S.C.

§ 1231(a)(5).       Nevertheless, Garcia argues that § 1158(a)(1)

unambiguously creates an exception to the bar that § 1231(a)(5)

otherwise appears to impose.7

           In making this argument, Garcia cannot -- and does

not -- contend that § 1158(a)(1) actually repealed the bar that

§ 1231(a)(5) appears to establish.              Both provisions were enacted

on the same day as part of the same statute: IIRIRA.                          Garcia

instead argues that, in enacting IIRIRA, Congress changed what had

been the relevant text of § 1158(a)(1).              And Garcia argues that

Congress did so in a manner that clearly reflected an intention to

carve out an exception to § 1231(a)(5) for aliens seeking asylum.

           Garcia      points   out     that,    pre-IIRIRA,      §    1158(a)(1)

referred   only   to    "an"    alien   being     entitled   to       seek    asylum

"irrespective of [the alien's] status."            Refugee Act of 1980, Pub.

L. 96-212, § 208, 94 Stat. 102, 105 (emphasis added).                 But, Garcia

notes, IIRIRA changed the wording of the text.            Section 1158(a)(1)


     7 Garcia's argument regarding § 1158(a)(1), if accepted, would
not render § 1231(a)(5) a nullity. Chapter 12 provides for other
forms of relief, besides asylum: cancellation of removal, pursuant
to 8 U.S.C. § 1229b; voluntary departure as an alternative to
removal, pursuant to 8 U.S.C. § 1229c; and adjustment of status,
pursuant to 8 U.S.C. § 1255.       See, e.g., Fernandez-Vargas v.
Gonzales, 548 U.S. 30, 42 n.9, 44 n.10 (2006) (characterizing these
procedural avenues as forms of "relief"); Rodriguez v. Gonzales,
451 F.3d 60, 61 (2d Cir. 2006) (characterizing cancellation of
removal and adjustment of status as "relief"); see also Zambrano-
Reyes v. Holder, 725 F.3d 744, 752 (7th Cir. 2013) (characterizing
a motion to reopen removal proceedings as a form of relief).


                                      - 18 -
now refers to "any alien," while keeping the sweeping phrase

"irrespective of [the alien's] status."    IIRIRA § 604 (emphasis

added).   Garcia contends that this change from "an" to "any"

clearly shows that Congress intended the broad grant of the right

to seek asylum set forth in § 1158(a)(1) to take precedence over

§ 1231(a)(5)'s seemingly contradictory bar.8

          We do not agree.   As a matter of grammar, the word "any"

is not clearly more sweeping than is the word "an."      Thus, the

change in wording need not be understood to reflect Congress's

intention that § 1158(a)(1) trumps the bar that § 1231(a)(5)

otherwise imposes. We are also reluctant to conclude that, insofar

as "any" might be thought to be somewhat more sweeping than "an,"

Congress used the subtle stratagem of replacing one indefinite

article with a different one to signal its unambiguous intent to

make an exception to an otherwise categorical bar that Congress

set forth the very same day in a different provision of the very


     8  Adding force to Garcia's argument, these other forms of
relief are styled as grants of discretion to the Attorney General
to provide relief, rather than as a categorical grant of an
entitlement to any alien to seek it, as § 1158(a)(1) is styled.
Section 1229b(a), for instance, provides: "The Attorney General
may cancel removal" under certain circumstances.        (emphasis
added).    Likewise, § 1229c provides: "The Attorney General may
permit an alien voluntarily to depart the United States at the
alien's own expense . . . ."   (emphasis added). Finally, § 1255
provides: "The status of an alien who was inspected and admitted
or paroled into the United States . . . may be adjusted by the
Attorney General, in his discretion and under such regulations as
he may prescribe, to that of an alien lawfully admitted for
permanent residence . . . ." (emphasis added).


                              - 19 -
same statute.   See Barraford v. T & N Ltd., 778 F.3d 258, 266 (1st

Cir. 2015) ("It has been said of statutes that one does not

normally hide elephants in mouseholes." (citing Whitman v. Am.

Trucking Ass'ns, Inc., 531 U.S. 457, 468 (2001))).

           In addition, Garcia's reading of § 1158(a)(1) is not

necessary to ensure that one of its words -- "any" -- means what

it says.    Even on Garcia's favored reading, the word "any" in

§ 1158(a)(1) would not mean literally "any."       Section 1158(a)(2)

itself makes clear that certain types of aliens are not eligible

to apply for asylum, even though § 1158(a)(1) states that "any"

alien may do so.     See 8 U.S.C. § 1158(a)(2).9

           Garcia does argue that § 1158(a)(1) should be read to

override all exceptions to its grant of the right to seek asylum

except for the ones that are expressly set forth in § 1158 itself.

But, even if Garcia's suggested reading is a possible one, we do

not see why it is compelled.       As the Fifth Circuit observed in

considering and rejecting this very same argument, Congress has

"many options in revising statutory schemes," and "[a]dopting a

clear limitation in one section [i.e., § 1231(a)(5)] without

amending   another   section   specifically   dealing   with   the   same



     9 Garcia does not argue that the phrase "irrespective of such
alien's status" -- which, unlike the change from "an" to "any,"
dates back to section 208 of the Refugee Act, Cardoza-Fonseca, 480
U.S. at 427, and thus pre-dates IIRIRA -- in and of itself trumps
§ 1231(a)(5).


                                - 20 -
subject [i.e., § 1158] is one such option."                        Ramirez-Mejia v.

Lynch, 794 F.3d 485, 490 (5th Cir. 2015), reh'g en banc denied,

813 F.3d 240 (5th Cir. 2016); see also Perez-Guzman v. Lynch, 835

F.3d 1066, 1076 (9th Cir. 2016), reh'g and reh'g en banc denied

(No.    13-70579,   Apr.     26,     2017)     ("In    adopting       both    changes

simultaneously, Congress effectively adopted 'a clear limitation

in one section' -- § 1231(a)(5) -- 'without amending another

section' dealing with the same subject matter."                (quoting Ramirez-

Mejia, 794 F.3d at 490)).

            Moreover,      reading     §     1231(a)(5)       to    set    forth   an

additional "statutory limit," Ramirez-Mejia, 794 F.3d at 490, does

not    render   superfluous   §    1158(a)(2),        which    conditions      asylum

eligibility on compliance with certain requirements, see 8 U.S.C.

§ 1158(a)(2).     In addition, the limits on asylum eligibility that

§ 1158(a)(2) expressly sets forth do not render § 1231(a)(5)

redundant if it, too, limits an alien's right to seek asylum.

Those express limits in § 1158(a)(2) do not concern the eligibility

to seek relief of aliens subject to reinstated removal orders,

while § 1231(a)(5) does.

            Shifting course, Garcia contends that § 1158(a)(1) must

be read unambiguously to trump § 1231(a)(5), because the former

provision is the more specific provision of the two.                      But, as the

Ninth Circuit has noted, the "difficulty" is that both § 1158(a)(1)

and § 1231(a)(5) are "specific in certain respects and general in


                                      - 21 -
others."     Perez-Guzman, 835 F.3d at 1075.                 It is thus just as

possible, as a matter of text alone, to say that § 1231(a)(5)

imposes a specific check on § 1158(a)(1)'s general grant of

eligibility to apply for asylum as it is to say that § 1158(a)(1)

carves out a specific exception to the general bar to relief that

applies to aliens subject to reinstated removal orders.                      See id.

at 1075-76 (noting that § 1158(a)(1) is "more specific in that it

speaks narrowly to the rules governing asylum applications," while

§ 1231(a)(5) "is more specific in that it speaks directly to the

particular    subset    of    individuals     .     .   .   who   are   subject   to

reinstated removal orders").

             Garcia's        final    textual           argument        relies    on

§ 1158(a)(2)(D).    That provision permits individuals who have been

previously denied asylum to file a second asylum application if

they   can     demonstrate       "either      the       existence       of   changed

circumstances which materially affect . . . eligibility for asylum

or extraordinary circumstances relating to the delay in filing an

application."      8 U.S.C. § 1158(a)(2)(D).                 Garcia argues that

reading § 1231(a)(5) to bar aliens subject to reinstated removal

orders from applying for asylum would nullify § 1158(a)(2)(D).

             But Garcia is mistaken on this point.                 Many aliens who

are not subject to reinstated orders of removal may benefit from

§ 1158(a)(2)(D).       As a result, § 1231(a)(5), insofar as it limits

§ 1158(a)(2)(D), does not thereby render that provision a nullity.


                                     - 22 -
See   Perez-Guzman,   835   F.3d   at     1082   (noting   that   it   is    not

"necessarily" the case that "any individual to whom § 1158(a)(2)(D)

applies will . . . be subject to a reinstated removal order").

           In light of this complex statutory scheme, we cannot say

that § 1158(a)(1) unambiguously grants Garcia the right to seek

asylum, and we reject his contention that he wins at Chevron's

first step.

                                     B.

           Because the relevant statutory provisions do not clearly

compel Garcia's reading, we ordinarily would move on from Chevron's

first step to see whether Garcia could win at step two of the

Chevron analysis.     The government argues, however, that we may not

do so because the relevant provisions in IIRIRA, properly read,

clearly bar aliens subject to reinstated orders of removal from

seeking asylum.     The government thus argues not only that Garcia

loses at step one of Chevron but also that the government prevails

at that same step.

           In so arguing, the government contends that "asylum" is

plainly a form of "relief" to which § 1231(a)(5)'s bar applies.

The government further contends there is no conflict between

§§ 1231(a)(5) and 1158(a)(1), because the former is more specific

than the latter and thus the former must take precedence.                   And,

finally, the government argues that its reading of "relief" to

encompass asylum comports with its conclusion that § 1231(a)(5)


                                   - 23 -
does not bar aliens subject to reinstated orders of removal from

having their removal withheld pursuant to § 1231(b)(3)(A).                And

that is because, the government contends, withholding of removal

differs    from   asylum   because    withholding    of    removal   provides

"protection" rather than "relief."             Accordingly, the government

contends   that   the   statutes     clearly    compel    the   interpretation

reflected in the regulations, in which aliens subject to reinstated

orders of removal may not apply for asylum but may be entitled to

withholding of removal.

            A number of circuits have agreed with the government.

They have held that § 1231(a)(5) does clearly bar aliens subject

to   reinstated      orders    of     removal     from     seeking     asylum,

notwithstanding § 1158(a)(1).         See Jimenez-Morales v. U.S. Att'y

Gen., 821 F.3d 1307, 1310 (11th Cir. 2016); Ramirez-Mejia, 794

F.3d at 489-90.      But, there is at the least a surface tension

between the two provisions -- with § 1231(a)(5) seemingly barring

aliens subject to reinstated orders of removal from seeking asylum

and § 1158(a)(1) seemingly conferring upon any alien (save for

those expressly mentioned in that provision) the right to seek

asylum.    And, as the Ninth Circuit has noted, insofar as these

provisions conflict with one another, it is by no means clear which

is the more specific of the two.          See Perez-Guzman, 835 F.3d at

1075-76.




                                    - 24 -
             Thus, rather than deciding the case for the government

at step one of Chevron -- an issue on which we take no view -- we

proceed to Chevron's second step.10     At step two, we must accept

the agency's regulatory choice as to how to resolve an ambiguity

in a statute that the agency administers -- such as the putative

ambiguity presented by the tension we have identified -- if the

choice it makes is a reasonable one.       See Nat'l Ass'n of Home

Builders v. Defs. of Wildlife, 551 U.S. 644, 661, 666-67 (2007)

(applying Chevron deference to "mediate a clash of seemingly

categorical -- and, at first glance, irreconcilable -- legislative

commands").   And we conclude that the agency's choice in this case

is one that we must accept, because the agency's regulations

reasonably    balance   the   various    statutory   provisions   by

"establish[ing] a new screening process to rapidly identify and

assess both claims for withholding of removal under [§ 1231(b)(3)]

and for protection under the [CAT] . . . without unduly disrupting


     10 Garcia contends that, in this case, the agency cannot
benefit from deference at Chevron's second step because the agency
did not interpret the statutory scheme, but instead "believe[d]
that [its] interpretation is compelled by Congress." Garcia offers
no support for this proposition, and we find none in the agency's
own statements.    See Perez-Guzman, 835 F.3d at 1079 n.8 ("The
administrative history does not . . . suggest the agency saw
§ 1231(a)(5) as compelling the regulation’s particular approach to
asylum, withholding of removal or CAT protection. On the contrary,
the agency’s explanation shows it applied its expertise by crafting
an expedited screening process and balancing the fair resolution
of claims for relief from removal against Congress’ desire to
provide for streamlined removal of certain classes of individuals,
including those subject to reinstated removal orders.").


                               - 25 -
the streamlined removal processes applicable to" aliens subject to

reinstated removal orders.               Regulations Concerning the Convention

Against Torture, 64 Fed. Reg. at 8479.

                  In reaching this conclusion, we recognize, as Garcia

correctly points out, that courts, the BIA, and DHS have at times

used        the    word     "relief"      --     which     is    the    key   word     in

§   1231(a)(5)        --    to   refer    to    both   asylum    and    withholding    of

removal.11         We thus understand the basis for Garcia's contention

that the agency's regulatory choice is arbitrary because it permits

aliens       to    obtain    one   type    of    "relief"       under   chapter   12   --

withholding of removal -- but not another -- asylum -- even though

the    relevant       statutory     provision,         §   1231(a)(5),    bars    aliens

subject to reinstated orders of removal from seeking the "relief"

chapter 12 affords. Garcia therefore argues that the only coherent

interpretation is one in which the agency affords withholding of

removal the same treatment as asylum. And since the agency permits

aliens subject to reinstated orders of removal to be eligible for



       11
        See, e.g., Aguirre-Aguirre, 526 U.S. at 419 ("Under the
immigration laws, withholding is distinct from asylum, although
the two forms of relief serve similar purposes."); Hinds v. Lynch,
790 F.3d 259, 261 (1st Cir. 2015) (commenting that the petitioner
sought no "asylum, withholding, or other relief from the
Immigration Judge"); López-Castro v. Holder, 577 F.3d 49, 52 (1st
Cir. 2009) ("This brings us to the particular relief sought in the
instant case: withholding of removal."); Matter of L-A-C-, 26
I. & N. Dec. 516, 519 (BIA 2015) ("[A]n applicant who seeks asylum
or withholding of removal has the burden of demonstrating
eligibility for such relief . . . .").


                                           - 26 -
the former, Garcia contends that such aliens must be permitted to

apply for latter, too.

          The problem with Garcia's argument is that the relevant

question at Chevron's second step is not whether it is possible to

characterize both asylum and withholding of removal as forms of

"relief," such that each then would be subject to         § 1231(a)(5)'s

statutory bar or neither would be.        The relevant question instead

is whether it is unreasonable to distinguish between asylum and

withholding of removal for purposes of applying that bar.          And, in

our view, it is not.    See Perez-Guzman, 835 F.3d at 1081 (holding

that "it is not unreasonable to conclude Congress intended to bar

. . . persons in reinstated removal proceedings [from applying for

asylum] while preserving relief [that is, withholding of removal]

for individuals able to meet the higher standards for withholding

of removal and CAT relief").

          For   one   thing,   the   distinction   that   the   government

posits in defending the regulations, such that asylum is a form of

"relief" that § 1231(a)(5) bars while withholding of removal is a

form of "protection" that § 1231(a)(5) does not by its terms reach,

reasonably tracks the distinct ways in which the Supreme Court has

described asylum and withholding of removal in construing the

United States' obligations under the Refugee Protocol. As we noted

at the outset, the Court has explained that, under the Refugee

Protocol, "those who can show a clear probability of persecution


                                 - 27 -
are entitled to mandatory suspension of deportation . . . while

those who can only show a well-founded fear of persecution are not

entitled to anything, but are eligible for the discretionary relief

of   asylum."          Cardoza-Fonseca,       480    U.S.   at   444   (emphases     in

original).        Thus, withholding of removal has long been understood

to   be      a   mandatory   protection       that   must   be   given   to   certain

qualifying aliens, while asylum has never been so understood.

                 The text of the relevant provisions of IIRIRA provides

further support for distinguishing between asylum and withholding

of removal in construing the scope of the bar that § 1231(a)(5)

imposes.         For example, § 1231(b)(3)(A), unlike § 1158(a)(1), does

not by its terms expressly purport to permit an alien to do what

§ 1231(a)(5) appears expressly to forbid: "apply for . . . relief"

under        chapter   12.    Rather,     §    1231(b)(3)(A)      is   styled   as   a

limitation on the Attorney General's removal authority.                         That

provision, unlike § 1158, thus appears simply to guarantee that an

alien facing persecution or torture will receive protection from

being returned to the alien's home country.12




        12
        In this respect, moreover, § 1231(b)(3)(A) differs
significantly from each of the grants of relief other than asylum
that Congress provided for in chapter 12.          While Section
1231(b)(3)(A) prohibits the Attorney General from removing an
alien if that alien satisfies the statutory criteria, as we noted
above, §§ 1229b, 1229c, and 1255 permit the Attorney General to
undertake certain actions as a matter of discretion.


                                        - 28 -
           The agency's choice to treat asylum, but not withholding

of removal, as subject to the bar to applying for "relief" set

forth in § 1231(a)(5) also comports with the relevant legislative

history, even if it is not compelled by it.                      By reading "relief"

to encompass asylum, the agency's regulations give effect to

Congress's     clear    intention,             in     enacting      §     1231(a)(5),      to

"strengthen the reinstatement provision and to make it operate

more efficiently."          Lattab v. Ashcroft, 384 F.3d 8, 19 (1st Cir.

2004).     IIRIRA     did    so       by    "enlarg[ing]      the       class   of    illegal

reentrants whose orders may be reinstated and limit[ing] the

possible     relief    from       a        removal    order   available         to     them."

Fernandez-Vargas v. Gonzales, 548 U.S. 30, 33 (2006).                                But, the

legislative history does not show that Congress intended for

§ 1231(a)(5) to be an all-encompassing bar on the ability of aliens

subject to reinstated removal orders to remain in the United

States.    See S. Rep. 104-249, at 7 (1996) (emphasizing that,

although "[a]liens who violate U.S. immigration law should be

removed from this country as soon as possible," that broad aim was

subject to "[e]xceptions . . . specified in the statute and

approved by the Attorney General"); H.R. Rep. 104-469, pt. 1, at

107-08 (1996) (noting that although "[r]emoval of aliens who enter

the United States illegally . . . is an all-too-rare event," and

therefore that "[r]elief from deportation will be more strictly

limited," aliens subject to the new "streamlined appeal and removal


                                             - 29 -
process"    now   laid   out    in     §   1231(a)(5)    could      nevertheless

"establish . . . that they are entitled to be admitted or to remain

in the United States").        Thus, we cannot say that the agency acted

unreasonably in choosing to ensure that the same aliens who could

not seek asylum still would be protected through withholding of

removal    from   suffering    persecution      or   torture   in    their   home

country, in accord with § 1231(b)(3)(A)'s clear directive to the

Attorney General to afford that vital and long-understood-to-be

mandatory protection.

                                       III.

            Garcia makes two additional arguments as to why he should

win, each of which relies on a longstanding canon of construction.

But, in our view, neither argument is persuasive.

            First, Garcia argues that the rule of lenity that has

been applied in the immigration context requires us to resolve any

statutory    ambiguity   in     his    favor,    notwithstanding      that    the

agency's choice might otherwise be considered to be a reasonable

one.   It is not at all clear, however, that the rule of lenity,

which "favors construction of immigration laws in the light most

favorable to the alien" only insofar as that alien risks the

"drastic consequences of deportation," Lumataw v. Holder, 582 F.3d

78, 90 (1st Cir. 2009), bears on the precise interpretive question

that we face.       After all, that question concerns the type of

"relief" that an alien whose removal has been withheld may obtain.


                                      - 30 -
See   also     Cardoza-Fonseca,     480   U.S.   at   449   (identifying   a

"longstanding principle of construing any lingering ambiguities in

deportation statutes in favor of the alien"); INS v. St. Cyr, 533

U.S. 289, 320 (2001) (same) (quoting Cardoza-Fonseca, 480 U.S. at

421); Fong Haw Tan v. Phelan, 333 U.S. 6, 10 (1948) (applying the

rule of lenity "because deportation is a drastic measure and at

times the equivalent of banishment o[r] exile").

             But, even if the rule of lenity might be relevant to

this case, we have stated that it "cannot apply to contravene the

BIA's reasonable interpretation" of an immigration statute where

the   agency    makes    use   of   "ordinary    principles   of   statutory

interpretation."        Soto-Hernandez v. Holder, 729 F.3d 1, 6 (1st

Cir. 2013).     And Garcia does not explain why, notwithstanding our

ruling in Soto-Hernandez and the seeming reasonableness of the

agency's choice under traditional tools of statutory construction,

the rule of lenity should control here.

             Second, Garcia argues that, for over two hundred years,

it has been a canon of statutory construction -- known as the

Charming Betsy canon -- that a statute "ought never to be construed

to violate the law of nations if any other possible construction

remains."      Murray v. Schooner Charming Betsy, 6 U.S. (2 Cranch)

64, 118 (1804).     Yet, Garcia contends, the agency's interpretation

of the statutory scheme -- by denying aliens subject to reinstated

orders of removal the right to seek asylum -- would violate certain


                                    - 31 -
of the United States' obligations under the Refugee Convention, to

which the United States acceded via the Refugee Protocol.

             In particular, Garcia contends that the agency's reading

conflicts with Article 34 and Article 28 of the Refugee Convention.

Accordingly, Garcia argues that, insofar as there is an ambiguity

as    to   whether   §   1158(a)(1)     does    carve   out     an   exception   to

§ 1231(a)(5), that ambiguity must be resolved in a manner that

avoids the conflicts with the Refugee Protocol that he alleges

would result if § 1158(a)(1) were not construed to create such an

exception.

              In response, the government contends only that the

Refugee Protocol is not self-executing and thus that the Charming

Betsy canon does not apply.             But we do not find that argument

persuasive.     Garcia does not seek to enforce rights arising under

the Refugee Protocol and, by extension, the Refugee Convention.

Rather, he contends that, under the Charming Betsy canon, the

existence of these rights must be used as a guide to construing

the   statutory      provisions   at    issue    so   as   to   give   effect    to

Congress's intent to honor the United States' obligations under

international law.        As a result, we do not see why the non-self-

executing status of the Refugee Protocol bears on the Charming

Betsy canon's potential application.            Cf. Stevic, 467 U.S. at 425-

26 (looking to the Refugee Protocol to interpret the statutory

definition of the term "refugee" and noting that Congress "intended


                                       - 32 -
that the definition would be construed consistently with the

Protocol"); Cardoza-Fonseca, 480 U.S. at            432-33 (same).

             Nevertheless, Garcia fails to show that the regulations

create the kind of conflict with international law that the canon

instructs us to avoid if possible.       Accordingly, we do not see how

the Charming Betsy canon helps him.

             We start with Garcia's reliance on the conflict that he

contends would arise in consequence of Article 34, which, as we

have seen, provides that "[t]he Contracting States shall as far as

possible     facilitate   the    assimilation       and   naturalization       of

refugees."     19 U.S.T. at 6276 (emphasis added).           Garcia makes no

argument, however, to support his contention that this "precatory"

language,     Cardoza-Fonseca,     480   U.S.       at    441,     precludes    a

contracting State from imposing a limitation on the eligibility of

an alien to seek asylum such as the limited one that the agency

has concluded § 1231(a)(5) imposes.              Thus, Garcia fails to show

how Article 34 requires that we apply the Charming Betsy canon to

read   the     relevant   provisions        to     exclude       "asylum"   from

§ 1231(a)(5)'s bar.

             We now turn to Article 28, which provides that "[t]he

Contracting States shall issue to refugees lawfully staying in

their territory travel documents for the purpose of travel outside

their territory, unless compelling reasons of national security or

public order otherwise require."            19 U.S.T. at 6274 (emphasis


                                   - 33 -
added).   Garcia points out that aliens granted asylum may obtain

a travel document permitting them to travel internationally.    By

contrast, aliens granted withholding of removal may not.    Garcia

thus contends that, so long as § 1231(a)(5) is read to bar aliens

subject to reinstated orders of removal from seeking asylum, a

conflict with the Refugee Protocol arises.    And, accordingly, he

contends that the Charming Betsy canon must be deployed to avoid

that conflict.

          But, even though there is no dispute in this case that

Garcia qualifies as a "refugee" under 8 U.S.C. § 1101(a)(42)(A),

and correspondingly, under the Refugee Convention, see Cardoza-

Fonseca, 480 U.S. at 436-37, the fact is that Article 28 recognizes

that exceptions may be made from its requirements for "compelling

reasons of national security or public order."    The governmental

interest advanced by the government's reading of § 1231(a)(5) --

deterring repeated unlawful entry into this country -- would appear

to constitute such a "compelling reason[] of . . . public order."

And, Garcia makes no argument to the contrary.    Thus, we have no

basis for concluding that Article 28 necessitates the use of the

Charming Betsy canon.13


     13The dissent relies on a number of provisions of the Refugee
Convention that Garcia never mentions. As for the two provisions
of the Convention that Garcia does address, the dissent does not
address the fact that Garcia makes no developed argument regarding
the exceptions they contain. Thus, the dissent does not address
the fact that Garcia offers no argument as to why the government's


                              - 34 -
                               IV.

          For the foregoing reasons, the petitions are denied.



                  -Dissenting Opinion Follows-




evident interest in deterring unlawful entry must be understood to
conflict with Article 28, notwithstanding its "public order"
exception, or Article 34, notwithstanding its "as far as possible"
limitation. Moreover, in following our usual rules of waiver and,
accordingly, holding Garcia to the arguments that he actually does
develop, see Ahmed v. Holder, 611 F.3d 90, 98 (1st Cir. 2010)
("[A]ppellate arguments advanced in a perfunctory manner,
unaccompanied by citations to relevant authority, are deemed
waived."), we do not impermissibly relieve the government of any
burden of explanation that the Charming Betsy canon may impose.
We simply ensure that we do not decide the case based on arguments
about the meaning of international law that were never subjected
to adversary testing.


                             - 35 -
           STAHL,    Circuit    Judge,    dissenting.      In    2007,   Victor

Garcia Garcia, a member of Guatemala's indigenous Maya community,

was scooped up in a large raid on a factory in New Bedford,

Massachusetts, whisked away to a border detention center in Texas

several days later, and, following a group hearing before an

Immigration Judge, ordered removed from the United States.               During

these proceedings, Garcia did not have access to an attorney, nor

was an interpreter made available to him (an interpreter would

have   certainly    come   in   handy    because   the   group   hearing   was

conducted in Spanish, a language that Garcia does not understand).

Returned to the same life of persecution in Guatemala that had led

him to seek refuge here in the first place, Garcia reentered the

United States and sought asylum.

           Today, the majority holds that Garcia cannot apply for

asylum, despite having made the higher threshold showing of likely

harm that is required for an alien to acquire a temporary grant of

withholding of removal.         This is so, the majority postulates,

because the Attorney General has ordained it as such through his

own preferred statutory interpretation under Chevron, construing

the reinstatement statute of the INA, 8 U.S.C. § 1231(a)(5), which

states that an alien subject to a reinstated order of removal "is

not eligible and may not apply for any relief," as trumping the

broad grant of asylum in 8 U.S.C. § 1158(a)(1), which provides

that "[a]ny alien who is physically present in the United States


                                   - 36 -
or who arrives in the United States . . . irrespective of such

alien's status, may apply for asylum in accordance with this

section."   Because administrative law, like baseball, has its own

default rule in cases like this -- tie goes to the agency -- in my

view the majority mechanically applies that default rule, ignoring

the fact that Garcia was denied due process in his initial removal

proceedings and failing to address the degree to which the agency's

interpretation violates the spirit, if not the letter, of various

U.S. treaty obligations.

            Because the majority's interpretation would put the

United States in violation of international law, and countenance

the flagrant due process violations that occurred below, I would

find this interpretation of the relevant ambiguous provisions of

the INA unreasonable under the Charming Betsy doctrine, which

counsels that "an Act of Congress ought never to be construed to

violate the law of nations if any other possible construction

remains."    Murray v. Schooner Charming Betsy, 6 U.S. (2 Cranch)

64, 118 (1804).     Since it is beyond doubt that courts play a

crucial role in ensuring that the United States complies with its

treaty obligations, barring some clear indicia of Congressional

intent to violate a treaty via statute, and because the majority's

approach contravenes our obligations under international law and

the due process protections that litigants like Garcia should

rightly expect from our court system, I respectfully dissent.


                              - 37 -
                         I. Facts & Background

          Because    the      majority     glosses   over    (or   ignores

completely) significant portions of the factual record, including

facts that bear directly on Garcia’s Charming Betsy argument, I

set forth below the salient facts before explaining why I believe

the legal result that the majority reaches is incorrect.

          A. Garcia’s Background in Guatemala

          Garcia    is   a   member   of   Guatemala's   indigenous   Mayan

community, and grew up speaking an indigenous language, K'iche.

The Maya have often suffered at the hands of the ruling elite,

made up primarily of the mixed-race Ladino community.          During the

Guatemalan Civil War, the national army and local Ladino citizen-

patrols, paramilitary organizations which operated with impunity,

conducted a systematic military campaign against the Maya.              The

Historical Clarification Commission, established by the 1996 Peace

Accords, found that racial and ethnic animus constituted the reason

for these attacks and atrocities, and that the Guatemalan State

had "committed acts of genocide against groups of Mayan people" in

four regions, including Garcia's home region of Zacualpa, Quiche.

See Historical Clarification Report, Conclusions ¶¶ 110, 122.

          Against that historical backdrop, Garcia put forth the

following factual allegations.        As a child, Garcia and his family

were frequently forced to flee into the mountains when the army

conducted sweeps of his village -- sweeps that often resulted in


                                  - 38 -
summary executions and beatings for those unable to escape. Garcia

resisted the Ladinos' efforts to draft him into their patrols, and

endured at least one beating at the hands of the militia, who

insulted him with racial epithets.

         Far   from    being   simply   caught   up   in   the   widespread

violence and unrest plaguing the country at the time, the record

indicates that Garcia's family was the subject of particular ill-

treatment because they were leaders in the indigenous community

and in the local Catholic Church, and because following the

conclusion of the Civil War, they began a long campaign to seek

justice for Garcia's father and other indigenous civilians that

were disappeared or were executed during the war.            Ladino armed

groups retaliated against Garcia, on one occasion beating him and

attacking him with a knife. After this incident, Garcia was unable

to walk for 15 days.

          As the threats against him worsened, Garcia, fearing for

his life, fled Guatemala in early 2004, hoping to join one of his

brothers who was then living in New Bedford.          There, Garcia lived

in an underground community of other Mayans who had fled Guatemala,

joined a prayer group at a local Catholic church, and became active

in a local indigenous organization.       He never applied for asylum

in the United States during that period of time, and counsel for

Garcia suggests that this was because he remained traumatized from




                                 - 39 -
the events in Guatemala and spoke only minimal Spanish and no

English.14

             B. Initial Removal Proceedings

             Immigration authorities detained Garcia in March 2007

during a raid on the factory in New Bedford, Massachusetts, at

which Garcia had been clandestinely employed.     After two days at

a temporary holding facility, and without the opportunity to

consult with an attorney, Garcia was transferred to a detention

facility in southern Texas.    On March 21, 2007, in a group hearing

before a Texas Immigration Court with proceedings conducted in

Spanish, Garcia accepted a removal order entered against him and

did not reserve his right to appeal.     Although the record is less

than clear on this point, it appears that Garcia neither had access




     14 The record is replete with evidence that Garcia could not
comprehend legal proceedings in Spanish. On his application for
asylum in 2015, on the section of the form which asked what
languages the applicant speaks, Garcia wrote "Spanish (not
fluently)." At his hearing before an asylum officer in May 2015,
a proceeding designed to determine whether he had a reasonable
fear of being removed to Guatemala, officials instructed Garcia to
give his answers in K'iche and provided him with an interpreter.
The government also provided Garcia with a K'iche interpreter
during the proceedings before the Boston Immigration Judge for
withholding of removal. One wonders what the Government learned
between 2007 and 2015 which led it to conclude, in the latter
instance, that Garcia required a K'iche interpreter so as to have
the benefit of due process.


                                - 40 -
to an attorney during this proceeding, nor was there a K’iche

interpreter available.

            However, shortly after this hearing in 2007, a group of

attorneys traveled to Texas with the assistance of a K'iche-

speaking interpreter and met with Garcia and other detainees.

Following this meeting, the attorneys, on Garcia's behalf, sought

to reopen the appeal, arguing that his waiver of his right to apply

for asylum and his right of appeal were coercive because he was

denied his due process rights during the course of the initial

proceedings, including the right to an attorney.      In an opinion

dated August 10, 2007, the BIA rejected Garcia's argument, finding

that "[t]he Immigration Judge explained to the respondent, along

with others at the group hearing, his rights in Spanish, including

the right to appeal any adverse decision.     The Immigration Judge

also explained that the respondent had a right to counsel at that

hearing."   Garcia filed a motion to reconsider the BIA's decision,

which was denied.    At no point during these various appeals did

the BIA address the fact that Garcia did not speak Spanish. Garcia

was then removed to Guatemala.

            C. The Majority’s Approach

            The majority opinion alludes to these procedural defects

in the underlying removal proceedings, but gives them short shrift:

            Three   years later,  in  2007,  immigration
            authorities in the United States apprehended
            Garcia, detained him, and then ordered him


                               - 41 -
          removed from this country.    From all that the
          record reveals, it appears that Garcia would have
          been successful in obtaining asylum had he sought
          it at that time. And, it appears, too, he may
          have been entitled to withholding of removal.
          But, he did not request either asylum or
          withholding of removal, apparently because of
          the language barriers he faced and because he
          was uncounseled. See ante at 12.

          The majority in this passage concedes that Garcia would

have likely been "successful in obtaining asylum" at the time of

his initial removal proceedings, but did not have an opportunity

to do so because he did not have access to a lawyer and because he

did not speak the language in which the proceedings were conducted.

We can surmise, as his counsel argued before the Immigration Judge

in the 2015 proceedings, that Garcia had no idea what was going on

at this en masse hearing at the border detention center.15    By the

time the attorneys arrived in Texas to meet with Garcia and other

similarly situated indigenous persons, it was too late, because he

had already been ordered removed and waived his right to appeal.




     15 Garcia himself confirmed as much at his 2015 reasonable
fear hearing before an asylum officer (this time with the benefit
of a K'iche interpreter):
     Q: Have you ever been denied anything or any rights because
you are Mayan?
     A: Yes a lot of things have been denied for me since I don't
speak Spanish and I didn't go to school.
     Q: What have you been denied since you don't speak Spanish?
     A: I don't understand when people talk to me so I just remain
quiet because I don't understand.


                              - 42 -
            Garcia would later contend that he never had a meaningful

opportunity to apply for asylum during these proceedings, but to

no avail.    The BIA ruling in 2015 disposed of this argument in a

single sentence, concluding that "[t]hough the applicant asserts

he was not accorded due process in the course of his prior removal

proceedings, the Immigration Judge and this Board do not have

authority to review those proceedings."     The majority opinion of

this panel, despite, in my view, having such authority to review

the underlying removal order -- a topic to which I will turn

shortly -- devotes only the aforementioned four sentences to the

obvious due process defects in Garcia's underlying removal order.

            D. Return to Guatemala and Subsequent Reentry

            Things did not improve for Garcia after he returned to

Guatemala.    Ladino gangs frequently harassed Garcia, on at least

one occasion shooting at him while he rode his bicycle, forcing

him to flee into the woods.     Once again, his efforts to organize

the indigenous community through leadership in his local church

were not met with enthusiasm on the part of the Ladino gang

leaders, many of whom directly retaliated against Garcia's family.

The frequency of harassment by the militia groups increased until,

on February 10, 2015, Garcia and his son decided to flee Guatemala

and join family members who had previously been granted asylum and

resided in New Bedford.     Garcia's wife and seven children remain




                                - 43 -
in Guatemala, and have informed Garcia that it is not safe to

return.

          E. Administrative Proceedings Below

          DHS apprehended Garcia at the border, and subsequently

allowed him to travel to Massachusetts.         After receiving notice

that his previous removal order would be reinstated, Garcia was

given a reasonable fear interview by an asylum officer on May 19,

2015, which was conducted with the assistance of a K'iche-speaking

interpreter. The asylum officer found that Garcia had a reasonable

fear of persecution if he were returned to Guatemala, and allowed

him to apply for withholding of removal.         At his hearing before

the Boston Immigration Court, again with the assistance of an

interpreter,   Garcia   argued   that   in   addition   to   applying   for

withholding of removal, he should be permitted to apply for asylum,

and that the automatic reinstatement of his prior removal order

would violate U.S. obligations under the 1967 Refugee Protocol.16

          The IJ found Garcia to be a credible witness and ruled

that he had established past persecution as well as a likelihood

of future persecution.    He therefore granted Garcia's application



     16Protocol Relating to the Status of Refugees, 19 U.S.T. 6223
(Nov. 6, 1968). Because accession to the Protocol required that
the United States comply with all substantive aspects of the 1951
United Nations Convention Relating to the Status of Refugees, 189
U.N.T.S. 150 (July 28, 1951), I will refer to the "Refugee
Convention" or the "Convention" when describing U.S. international
law obligations under this treaty regime.


                                 - 44 -
for withholding of removal.          However, the IJ did not consider

Garcia's asylum claim, concluding (as the majority does) that he

was ineligible to apply for asylum under the INA because of the

previous removal order.      Additionally, the IJ rejected (with no

accompanying analysis) Garcia's argument that a reading of the

statutory language to bar asylum claims would be in tension with

the Refugee Protocol.       In that same opinion, the IJ rejected

Garcia's argument that he had not previously been afforded a

meaningful opportunity to apply for asylum, citing the 2007 BIA

decision which had found that the Garcia had his "rights [explained

in] Spanish."

          Garcia appealed to the BIA.         In a two-page order, the

BIA   denied    Garcia's   appeal,    and   concluded   that   "[n]either

section 241(a)(5) of the Act nor its implementing regulations

authorize the applicant to be considered for asylum."            Although

Garcia renewed his argument to the BIA that he had not previously

had the opportunity to apply for asylum because of the procedural

defects of his 2007 removal proceedings, the BIA concluded that it

lacked "authority to review those proceedings."

          F. Garcia's Current Status

          Thus began Garcia's sojourn through the legal limbo that

the majority, today, suggests is the very position where Congress

would want him.      Having been granted withholding of removal,

Garcia's only security is that he cannot be sent back to Guatemala.


                                 - 45 -
His actual position, however, is more precarious.         A grant of

withholding of removal does not prevent his transfer to a third

country.   See 8 C.F.R. § 1208.16(f).      He therefore lives under a

cloud of possible relocation, and should the government decide to

effect such a transfer, he would have no say in the matter.

Additionally, while aliens granted withholding of removal are

eligible to apply for work permits, these employment authorization

documents are granted at the discretion of USCIS and are granted

in increments.   See 8 C.F.R. § 274a.12(a)(10).      Such aliens must

reapply for this document before it expires, often encountering

long processing delays, and cannot work legally unless and until

the   authorization   document   is   renewed.17   Id.   Furthermore,

individuals in withholding of removal status are not eligible for

travel documents necessary for reentry into the United States after




      17By contrast, for aliens granted asylum, the regulations
stipulate   that  "[a]n   expiration  date   on  the   employment
authorization document issued by USCIS reflects only that the
document must be renewed, and not that the bearer's work
authorization has expired." See 8 C.F.R. § 274a.12(a)(5).
Additionally, asylees are exempt from the classes of aliens who
"must apply" to USCIS for a work permit, id. § 274a.12(a), with
the regulations obliquely noting that asylees may be employed by
virtue of "an employment authorization document, issued by USCIS
to the alien," with no requirement that they apply for this
document, id. § 274a.12(a)(5). While it is not clear whether the
issuance of the work permit to asylees is therefore obligatory on
the part of USCIS, at minimum it seems obvious that aliens in
withholding of removal encounter additional procedural hurdles in
order to work legally.


                                 - 46 -
foreign travel, while aliens who have been granted asylum or

refugee status may obtain such documents.18

               Adding insult to injury, withholding of removal carries

with it no options for bringing family members to the United

States, while an alien granted asylum can apply for derivative

asylum status for his spouse and minor children.            See Burbiene v.

Holder, 568 F.3d 251, 256 n.5 (1st Cir. 2009) (noting that "there

can be no derivative beneficiaries of a grant of withholding of

removal").      Indeed, DHS regulations require that an alien who has

been denied asylum status, but granted withholding of removal,

must have his or her asylum application reconsidered. See 8 C.F.R.

§ 1208.16(e) ("In the event that an applicant is denied asylum

solely    in    the   exercise   of   discretion,   and   the   applicant   is

subsequently granted withholding of deportation or removal under

this section, thereby effectively precluding admission of the

applicant's spouse or minor children following to join him or her,

the denial of asylum shall be reconsidered.")


     18 See generally USCIS Form I-131, Application for Travel
Document Instructions 1 (rev. Dec. 13, 2016), available at
http://www.uscis.gov/files/form/i-131instr.pdf (noting that a
"Reentry Permit allows a lawful permanent resident or conditional
permanent resident to apply for admission to the United States
upon returning from abroad" and that "[a] Refugee Travel Document
is issued to an individual in valid refugee or asylee status, or
to a lawful permanent resident who obtained such status as a
refugee or asylee in the United States."). Because aliens granted
withholding of removal status technically still have a removal
order entered against them, they do not have either Refugee or
Asylee status and thus may not apply for the reentry permit.


                                      - 47 -
            Just consider that if Garcia had access to an attorney,

the benefit of legal proceedings in a language he understood, or

even just an interpreter, during his initial detention and removal,

he could have then applied for asylum and withholding of removal

concurrently.     If the government had denied his application for

asylum, but later granted withholding of removal, the government

would be compelled to reconsider his asylum application by virtue

of   the   fact   that   withholding   of   removal   alone   "preclude[s]

admission of the applicant's spouse or minor children."          Id.   The

government apparently recognizes the absurdity of denying to the

alien the right to try to bring his family to the United States

because he has met the higher threshold required for withholding

of removal, as opposed to the lesser showing that is required for

the discretionary grant of asylum.19         Hence the requirement that

the government reopen the asylum claim in that situation.

            Garcia is essentially overqualified for the relief that

he seeks: he falls into the "narrower class of aliens who are given

a statutory right not to be deported to the country where they are

in danger," but misses out on membership in the "broad class of

refugees who are eligible for a discretionary grant of asylum,"

all because he was initially removed from the country without due


      19As the majority notes, the clear-probability test for
withholding of removal "is more demanding than the 'well-founded
fear' test" that applies in asylum cases. Ante at 8 (citing INS
v. Cardoza-Fonseca, 480 U.S. 421, 449-50 (1987)).


                                  - 48 -
process.    Cardoza-Fonseca, 480 U.S. at 424.                Yet had he been

afforded a modicum of process and then had his asylum application

denied, the government would be obligated to reopen that asylum

application if he was subsequently granted withholding of removal.

            Today we are told by the majority that the Attorney

General's interpretation of the INA, which produces the absurd and

counterintuitive result that I have just outlined, is reasonable

because it is a permissible construction of a statutory ambiguity.

This is so even though a separate provision of the INA provides

that "any alien who is physically present in the United States or

who arrives in the United States . . . irrespective of such alien's

status, may apply for asylum."        8 U.S.C. § 1158(a)(1) (emphasis

added).    Even under Mark Twain's more pessimistic assessments of

Congressional   sagacity,20    I   cannot    agree    that   the   result   the

majority reaches today is one that Congress would desire.

                     II. Due Process Considerations

            Before proceeding to what I believe is the main flaw in

the majority's reasoning, the failure to adequately consider the

Charming Betsy question and the tension between the agency's

interpretation in this case and U.S. treaty commitments, I want to

briefly    explain   why   a   contrary     holding    is    not   necessarily



     20See Mark Twain, Foster's Case, N.Y. Tribune, Mar. 10, 1873,
at 5 ("To my mind Judas was nothing but a low, mean, premature
Congressman.")


                                   - 49 -
inconsistent with other circuits that have held in favor of the

reinstatement statute in similar cases, and why I believe that we

have jurisdiction to look behind the underlying removal order and

to examine whether Garcia's due process rights were violated.

              A. Other Cases Interpreting This Statutory Interplay

              While the majority is quite correct that other circuits

that have encountered this statutory tension have sided in favor

of the reinstatement bar, none of these cases, as far as I can

discern, involved petitioners whose initial removal proceedings

were infected with the procedural irregularities which occurred

here.    Furthermore, some of these courts noted the due process

tensions when applying the reinstatement statute mechanically, but

found them inapplicable to the cases at hand.

              For instance, in Herrera-Molina v. Holder, the Second

Circuit rejected the petitioner's argument that Section 241(a)(5)

"deprives him of due process," while noting that "Herrera-Molina

does    not   allege   any   impropriety"   in   the   underlying   removal

proceedings and "does not argue that those earlier proceedings

deprived him of due process." 597 F.3d 128, 139-40 (2d Cir. 2010).

Because the petitioner did not raise that argument, the court did

"not consider whether [it] would have jurisdiction to review legal

or constitutional challenges to the validity of that underlying

deportation order."      Id. at 140 n.9.




                                   - 50 -
               In Perez-Guzman v. Lynch, the Ninth Circuit noted that

the petitioner had "testified before the IJ that the Border Patrol

agents never asked him whether he feared returning to Guatemala,"

but also concluded that "[r]ecords of a brief interview conducted

during the expedited removal process, however, note Perez answered

in   the     negative   when   asked   whether   he   feared   returning   to

Guatemala."        835 F.3d 1066, 1070-71 (9th Cir. 2016), reh'g and

reh'g en banc denied (No. 13-70579, Apr. 26, 2017).                There is

nothing in Perez-Guzman that suggests the petitioner did not speak

the language in which the proceedings were conducted. By contrast,

Garcia has testified that he was never asked whether he feared

returning to Guatemala.21         Of course, he may have been asked in

Spanish, but I struggle to see how this is much better than not

being asked at all.

               Furthermore, in that same case, the Ninth Circuit noted

that "[t]he Attorney General's interpretation of § 1231(a)(5) may

have        dire   humanitarian    consequences       for   individuals    in



       21
       Immigration Judge: When you were in front of the Immigration
Judge in 2007, why didn't you tell him of your fear of these Ladino
gangs?
     Garcia (through an interpreter): I did not tell them anything
because they did not ask me any questions whether I was afraid.
That's why I didn't tell them anything.
     Counsel for Garcia: Your honor, for the record, they didn't
understand what was going on. We went down to Texas. The Federal
Judge sent us down. We talked to everybody. They didn't understand
what was going on.


                                    - 51 -
reinstatement who seek relief from removal . . . because they were

improperly denied an opportunity to seek asylum during their

earlier removal from the United States."   Perez–Guzman, 835 F.3d

at 1081.   The Ninth Circuit's rejoinder to this point, that "the

government has discretion to forgo reinstatement and instead place

an individual in ordinary removal proceedings," id., would seem to

be cold comfort to aliens who, like Garcia, are not so fortunate

as to be showered with the government's magnanimity.22

           In short, none of our sister circuits, as far as I can

gather, have encountered a comparable set of facts to those

undergirding Garcia's appeal at the time that they answered this

same statutory riddle.   Nor did any of them address the tension

between the agency's interpretation of the INA and international

law, an issue of first impression in our circuit.23      For these

reasons, I do not find these opinions persuasive.


     22 The recent Fifth and Eleventh Circuit cases interpreting
this issue included cursory treatments of the underlying removal
proceedings, which makes it difficult to discern whether the
proceedings in those cases violated the basic due process
protections of the petitioners in a similar fashion to Garcia.
See Ramirez-Mejia v. Lynch, 794 F.3d 485, 487 (5th Cir. 2015)
("Ramirez-Mejia I")(noting only that the petitioner "was
apprehended while illegally entering the United States" and "was
subsequently removed from the country"); Jimenez-Morales v. U.S.
Atty. Gen., 821 F.3d 1307, 1307-08 (11th Cir. 2015) (explaining
that, "after having been removed to Colombia," petitioner again
tried to enter the United States without authorization).
     23In a short denial for rehearing en banc, the Fifth Circuit
in Ramirez-Mejia noted in passing that "we find no treaty
obligation in conflict with our holding" because Article 34 of the
Refugee Convention is a "precatory" provision (citing Cardoza-


                              - 52 -
            B. The Court's      Jurisdiction          to    Examine   Underlying
            Removal Orders

            The procedural defects in the 2007 removal proceedings

are,    admittedly,   not   front    and     center    in    the   petitioner's

presentation of his case.24         He focuses, like the majority does,

on the statutory interplay between the asylum and reinstatement of

removal provisions.     However, Garcia did argue below, and renews

the point on appeal in his brief, that he "was never provided a

real opportunity to apply for asylum" when he was initially removed


Fonseca, 480 U.S. at 441) and Congress left intact the right to
apply for withholding of removal and protection under the
Convention Against Torture (CAT) in the IIRIRA. See Ramirez-Mejia
v. Lynch, 813 F.3d 240, 241 (5th Cir. 2016) ("Ramirez-Mejia II").
However, the Court did not address other pertinent sections of the
Refugee Protocol, nor did it address whether the availability of
CAT protection and the possibility of withholding of removal are
sufficient to satisfy U.S. obligations under the Protocol.
       24
       I disagree with the majority's contention that because the
due process issue was "not set forth as a developed argument,"
these concerns have "no bearing on this appeal." Ante, at 16 n.6.
While Federal Rule of Appellate Procedure 28(a) generally requires
that parties develop arguments in some detail in their briefs or
risk having them be deemed waived, see Ahmed v. Holder, 611 F.3d
90, 98 (1st Cir. 2010), this principle is a "prudential construct
that requires the exercise of discretion," U.S. v. Miranda, 248
F.3d 434, 443 (5th Cir. 2001), and some courts have determined
that they "have discretion to consider issues not raised in the
briefs, 'particularly where substantial public interests are
involved.'" Hatley v. Lockhart, 990 F.2d 1070, 1073 (8th Cir. 1993)
(quoting Continental Ins. Cos. v. Ne. Pharm. & Chem. Co., Inc.,
842 F.2d 977, 984 (8th Cir.), cert. denied, 488 U.S. 821 (1988)).
Here, Garcia's brief raises the lack of due process afforded to
him in his initial removal proceedings, and even if his brief does
not develop these facts into an express argument for why his
preferred statutory construction is correct, I would consider that
the "substantial public interests," id. at 1073, at stake in this
dispute counsel against applying the usual waiver rule.


                                    - 53 -
in   2007.     Because   these     statements    in   his   brief   and   the

descriptions of his initial confinement and removal are both

sufficiently detailed to put this court on notice and sufficiently

shocking that such notice should be heeded, I would conclude that

the issue is properly before us.25

             To be sure, the removal statute itself provides that

"[t]he prior order of removal . . . is not subject to being reopened

or   reviewed,"   8   U.S.C.   §   1231(a)(5),    and   some   courts     have

interpreted this as erecting a strict bar to judicial review of

such orders, see Ramirez-Mejia, 794 F.3d at 489 ("This court has

jurisdiction to review the lawfulness of a reinstatement order but

not the underlying removal order."); Garcia v. Mukasey, 531 F.3d

141, 150 (2d Cir. 2008) (concluding that "the reinstatement of

removal statute expressly prohibits us from giving petitioner a

second bite at the apple").



      25While aliens in removal proceedings do not enjoy the
protections of the Sixth Amendment's right to counsel, the INA
itself provides this guarantee (along with other due process
protections). See 8 U.S.C. § 1229 (a)(1)(E) ("The alien may be
represented by counsel and the alien will be provided (i) a period
of time to secure counsel . . . and (ii) a current list of counsel"
provided by the Attorney General); see also Lattab v. Ashcroft,
384 F.3d 8, 18 (1st Cir. 2004) ("In general, section 240 entitles
aliens to be represented by counsel, to be heard by an immigration
judge, to adduce evidence, and to cross-examine adverse
witnesses."). Fifth Amendment due process protections also apply
in removal proceedings.    See Demore v. Kim, 538 U.S. 510, 523,
(2003) ("It is well established that the Fifth Amendment entitles
aliens to due process of law in deportation proceedings." (quoting
Reno v. Flores, 507 U.S. 292, 306 (1993))).


                                   - 54 -
          However, as other courts have recognized, there is more

to this story.   The Supreme Court has held that reading the IIRIRA

to "entirely preclude review of a pure question of law by any court

would give rise to substantial constitutional questions" under the

Suspension Clause.26   I.N.S. v. St. Cyr, 533 U.S. 289, 300 (2001).

In light of the "longstanding rule requiring a clear statement of

congressional intent to repeal habeas jurisdiction," the Supreme

Court interpreted three separate provisions of the IIRIRA and

concluded that they had not clearly repealed the general grant of

habeas jurisdiction to federal courts.   St. Cyr, 533 U.S. at 298.

Other courts have recognized similar constitutional problems with

a literal reading of § 1231(a)(5) that precludes all judicial

review of the underlying removal action.       See, e.g., Ramirez-

Molina v. Ziglar, 436 F.3d 508, 513 (5th Cir. 2006) ("[I]f there

were no judicial review available to an alien in the initial

removal proceedings, then § 1231(a)(5)'s foreclosure of judicial

review of constitutional and legal claims regarding that order

after reinstatement arguably would implicate the Suspension Clause

concerns articulated in St. Cyr.").




     26 See U.S. Const. art. 1, § 9, cl. 2 ("The Privilege of the
Writ of Habeas Corpus shall not be suspended, unless when in Cases
of Rebellion or Invasion the public Safety may require it.")


                               - 55 -
            Additionally, while a separate provision of the INA

precludes judicial review over some cases, § 1252(a)(2)(D) exempts

constitutional issues from this restriction:

            Nothing in subparagraph (B) or (C), or in any
            other provision of this chapter (other than this
            section) which limits or eliminates judicial
            review, shall be construed as precluding review
            of constitutional claims or questions of law
            raised upon a petition for review filed with an
            appropriate court of appeals in accordance with
            this section." 8 U.S.C. § 1252(d); see also id.
            § 1252 (b)(ii) (stating that no court shall have
            jurisdiction over discretionary actions taken by
            the Attorney General and Secretary of Homeland
            Security "other than the granting of relief under
            Section 1158(a)," which governs asylum).

            In Debeato v. Att'y Gen. of U.S., the Third Circuit

concluded    that   "there   is   no   principled   reason   for   reading

§ 1252(a)(2)(D) as permitting jurisdiction to review a final

removal order, yet denying jurisdiction to review a reinstatement

of that very same order."         505 F.3d 231, 234-35 (3d Cir. 2007);

see also Ramirez-Molina, 436 F.3d at 513–14 ("Because § 1231(a)(5)

limits judicial review, § 1252(a)(2)(D) prevents its operation in

cases, such as this one, in which the validity         of an underlying

order is questioned on constitutional or legal grounds.").

            This court has previously suggested that the automatic

reinstatement of a prior removal order could present serious

constitutional problems.      In Lattab, the petitioner had not made

the required showing of prejudice arising from his underlying

removal proceedings, and thus the court was without authority to


                                   - 56 -
reach the question of the due process-related issues associated

with the summary reinstatement process.    Nevertheless, with one of

my colleagues on this panel writing for the court, we noted:

          Although this case does not provide a vehicle
          for testing the merits of the constitutional
          claim, we do not mean to imply that the claim
          is insubstantial. . . . While judicial review
          of reinstatement orders is available in the
          courts of appeals, that review may not be
          adequate when the alien has not been given a
          meaningful    opportunity  to    develop   an
          administrative record.

Lattab, 384 F.3d at 21 n.6 (internal citations omitted).

          In my view, Garcia has satisfied the requirement of

showing that he was prejudiced by the due process deficiencies in

his underlying removal order.    Therefore, I would find that just

as the reinstatement of removal statute's bar of "any relief" does

not literally mean "any relief,"27 § 1231(a)(5)'s command that the

prior order of removal "is not subject to being reopened or

reviewed" does not actually mean     "no reopening" and "no review"

because such a reading, taken to its logical destination, would

violate both the Suspension Clause and 8 U.S.C. § 1252.

          To conclude, I would hold that the court is permitted to

review the underlying removal order for serious due process defects

when properly called upon to do so.      I would further hold that a


     27As the majority notes, aliens with previous removal orders
can apply for cancellation of removal, departure as an alternative
to removal, and adjustment of status, all forms of "relief" under
the INA. See ante at 16 n.6.


                                - 57 -
mechanical and categorical application of the reinstatement of

removal statute (allowing it to trump the asylum statute, as the

agency suggests and as the majority holds today), would render

judicial vindication of such due process rights impossible.                The

majority's ruling thus contravenes the court's duty in cases where

"a   serious   doubt   of     constitutionality    is    raised"   to   "first

ascertain whether a construction of the statute is fairly possible

by which [a constitutional] question may be avoided."                Ashwander

v. Tenn. Valley Auth., 297 U.S. 288, 348 (1936) (Brandeis, J.,

concurring) (quoting Crowell v. Benson, 285 U.S. 22, 62 (1932)).

      III. The Reinstatement of Removal and International Law

           The due process concerns alone might be sufficient to

justify a more nuanced and case-by-case inquiry into whether the

reinstatement statute should trump the right to apply for asylum

in a particular petitioner's case.               However, these concerns,

highlighted so vividly in Garcia's case, also reinforce the most

jarring   problem      with    the    majority's    conclusion     that     the

reinstatement provision wins outright: such a reading would cause

the United States to run afoul of international treaty commitments

in an ordinary case, and even more so in cases where the alien was

not afforded due process in the initial removal proceedings.

           A. The Charming Betsy Canon

           The   interpretive        principle    that   ambiguous      federal

statutes are to be interpreted in conformity with international


                                     - 58 -
law where feasible can be traced to a pair of Supreme Court cases,

both arising out of the quasi-war with France: Talbot v. Seeman,

5 U.S. (1 Cranch) 1 (1801), and Charming Betsy, 6 U.S. at 64.              In

Talbot, Chief Justice Marshall's opinion for the Court observed

that "the laws of the United States ought not, if it be avoidable,

so to be construed as to infract the common principles and usages

of nations," and thus, by the Court's construction of the statute

in   question,    "the   act   of   congress   will   never   violate   those

principles which we believe, and which it is our duty to believe,

the legislature of the United States will always hold sacred."

Talbot, 5 U.S. at 43-44.        The Charming Betsy case followed three

years later, in which Chief Justice Marshall announced the more

familiar maxim that "an act of Congress ought never to be construed

to violate the law of nations if any other possible construction

remains."    Charming Betsy, 6 U.S. (2 Cranch) at 118.

            This interpretive principle is now firmly established in

U.S. law and has been employed by the Supreme Court and this court

on a regular basis when interpreting federal statutes.           See, e.g.,

Weinberger v. Rossi, 456 U.S. 25, 32 (1982) (noting that construing

federal statutes to avoid violating international law has "been a

maxim of statutory construction since the decision" in Charming

Betsy); United States v. Lachman, 387 F.3d 42, 55 (1st Cir. 2004)

("We recognize that statutory and regulatory language should be

construed    in   consonance    with    international    obligations     when


                                    - 59 -
possible."); United States v. Hensel, 699 F.2d 18, 27 (1st Cir.

1983) (Breyer, J., for the court) (describing the Charming Betsy

principle as "well established"); see also Restatement (Third) of

Foreign Relations Law § 114 (Am. Law. Inst. 1987) ("Where fairly

possible, a United States statute is to be construed so as not to

conflict with international law or with an international agreement

of the United States.")28

          It   is   entirely   appropriate   in   cases   of   statutory

ambiguity29 to adopt a reading of the statute that does not conflict

with U.S. commitments under a non-self-executing treaty, precisely

because the canon is concerned with the international obligations


     28As an initial matter, I agree with the majority that there
should be no objection to the application of the Charming Betsy
canon to this case. The government's cursory argument, that the
Refugee Protocol is not a self-executing treaty and thus it is
inappropriate to apply the Charming Betsy canon, is a clear
misfire. Even assuming arguendo that the relevant portions of the
Refugee Protocol are not self-executing, application of the
Charming Betsy canon would remain unaffected.     The question of
whether a treaty is self-executing speaks to whether the
international agreement in question can be enforced as domestic
law in the courts of the United States without implementing
legislation, not whether the treaty is an international obligation
on the part of the country as a whole. In Medellín v. Texas, the
Supreme Court recognized that even treaty provisions that do not
constitute binding federal law enforceable in United States courts
may still "constitute[] an international law obligation on the
part of the United States."     552 U.S. 491, 504 (2008); accord
Restatement (Third) § 321 ("Every international agreement in force
is binding upon the parties to it and must be performed by them in
good faith.").
     29Like other interpretive canons, "[t]he Charming Betsy canon
comes into play only where Congress's intent is ambiguous."
United States v. Yousef, 327 F.3d 56, 92 (2d Cir. 2003).


                                - 60 -
of   the   country,   rather   than   the   domestic   enforceability   of

international law.     See, e.g., Ma v. Ashcroft, 257 F.3d 1095, 1114

(9th Cir. 2001) (applying the Charming Betsy canon to avoid a

violation of the International Covenant on Civil and Political

Rights, which had been ratified by the United States but declared

by the Senate to be non-self-executing).        At least one circuit has

applied the Charming Betsy canon in the context of a possible

conflict between the INA and the Refugee Protocol.           See Khan v.

Holder, 584 F.3d 773, 783 (9th Cir. 2009) ("Under Charming Betsy,

we should interpret the INA in such a way as to avoid any conflict

with the [Refugee] Protocol, if possible.")30

            A treaty, ultimately, "depends for the enforcement of

its provisions on the interest and the honor of the governments

which are parties to it," Medellín, 552 U.S. at 505 (quoting Head

Money Cases, 112 U.S. 580, 598 (1884)), and there is no reason why

the judiciary, as a co-equal branch of government, should interpret

a statute in such a way that would violate a treaty, absent a clear




      30Although one of our sister circuits has interpreted the
canon as only applying "where conformity with the law of nations
is relevant to considerations of international comity," see Serra
v. Lappin, 600 F.3d 1191, 1198 (9th Cir. 2010), I would note that
even if we were to apply this minority rule (which we have not
previously done), there are certainly significant "foreign policy
implications," Weinberger, 456 U.S. at 32, to whether (and to what
extent) the United States abides by its treaty commitments to
provide protection to individuals fleeing religious and political
persecution. One need only open a newspaper to see why this is
so.


                                  - 61 -
showing by Congress that it desires this result.                        Applying the

Charming       Betsy   doctrine      is     therefore      consistent         with    the

judiciary's role to "say what the law is," Marbury v. Madison, 5

U.S.    (1   Cranch)    137,   178        (1803),   a    role    that    extends       to

international law.        See The Paquete Habana, 175 U.S. 677, 700

(1900)   ("International       law    is    part    of   our    law,    and    must   be

ascertained and administered by the courts . . . of appropriate

jurisdiction.").

               B. The Refugee Convention

               The Refugee Convention "was enacted largely in response

to the experience of Jewish refugees in Europe during the period

of World War II," and the "tragic consequences of the world's

indifference at that time are well known."                 Sale v. Haitian Ctrs.

Council, Inc., 509 U.S. 155, 207 (1993) (Blackmun, J., dissenting).

Although the United States did not join the Convention, it acceded

to the 1967 Protocol, and in so doing, the United States "agree[d]

to comply with the substantive provisions of Articles 2 through

34" of the Refugee Convention.               Congress soon followed with the

Refugee Act of 1980, which amended the INA specifically to "bring

United States refugee law into conformance with the 1967 Protocol."

Cardoza-Fonseca, 480 U.S. at 436.               Central to State obligations

under    the    1967   Protocol      (and    the    1951    Convention)         is    the

requirement that States provide "fair and efficient procedures for

the determination of refugee status."               UNHCR Exec. Comm., General


                                      - 62 -
Conclusions on International Protection, No. 71 (XLIV), U.N. Doc.

A/48/12/Add.1 (Oct. 8, 1993).31

              The majority correctly notes, ante at 34, that Garcia is

a   refugee     under   both   statutory   and   international    law.   The

Convention defines a "refugee" as one who, "owing to well-founded

fear    of     being    persecuted   for   reasons   of   race,    religion,

nationality, membership of a particular social group or political

opinion, is outside the country of his nationality and is unable

or, owing to such fear, is unwilling to avail himself of the

protection of that country."         19 U.S.T. at 6261.    The INA more or

less adopts this same definition, with exceptions not relevant

here.32      The Immigration Judge found that Garcia, who is clearly

"outside the country of his nationality," had a well-founded fear

of persecution on account of both his membership in a particular

social group and because of his religious activities, and there is

no way that one could read the voluminous record in this case and




       31
       Although not binding, the views of the Office of the United
Nations High Commissioner for Refugees (UNHCR) have been cited by
the Supreme Court for interpretive guidance given that office's
expertise and responsibilities for monitoring refugee issues.
See, e.g., Negusie v. Holder, 555 U.S. 511, 536-37 (2009)
(consulting the UNHCR's Handbook on Procedures and Criteria for
Determining Refugee Status, "to which the Court has looked for
guidance in the past"); Cardoza-Fonseca, 480 U.S. at 439 (seeking
guidance in interpreting the "well founded fear” test under the
Refugee Convention and Protocol from the position of UNHCR).
       32   See 8 U.S.C. § 1101(a)(42)(A).


                                     - 63 -
not agree with that conclusion.33      None of the exceptions under

Article 1 of the Convention apply to Garcia.

          As explained below, in light of that status, Garcia

qualifies for certain rights and protections under international

law, protections which the majority's holding today denies to him.

While the materials accompanying Garcia's petition rely primarily

on Article 28 (the right to have a travel document) and Article 34

(the requirement that states facilitate the naturalization of

refugees), for completeness' sake, I note aspects of this case and

aspects of the majority opinion that seem to be in tension with

other portions of the Convention as well.34


     33In the spirit of this case, I suppose if one could not read
Spanish or English and did not have the opportunity to have the
record explained to them in their native tongue, they might not be
able to form an opinion one way or another on this conclusion.
     34 To be clear, Garcia's actual Charming Betsy claim is that
"[t]he Agency's interpretation of INA § 241(a)(5) in a way which
deprives Mr. Garcia of the opportunity to have his asylum case
heard, violates its obligations under the Convention and Protocol"
and that the accompanying DHS regulations "are premised on an
interpretation which does not comport with U.S. obligations under
the Protocol and Convention and which is in violation of
international law." Articles 34 and 28 are cited as examples, but
I interpret his claim to be based on U.S. commitments under these
treaty regimes more generally, and he makes several arguments about
the relative paucity of benefits available under withholding of
removal that would otherwise be available for aliens granted
asylum, all of which collectively implicate a variety of provisions
under the Refugee Convention aside from Articles 28 and 34. Given
that the focus of the Charming Betsy canon is on the international
law obligations of the United States as a whole, rather than the
domestic enforceability of those rights, and given what I consider
to be a clear incongruity between U.S. treaty obligations and the
automatic reinstatement of removal process, I find these
additional provisions of the Refugee Convention to be of sufficient


                              - 64 -
             i. Article 17

             Article 17 of the Convention requires that states "shall

accord to refugees lawfully staying in their territory the most

favourable treatment accorded to nationals of a foreign country in

the same circumstances, as regards the right to engage in wage-

earning employment." 19 U.S.T. at 6269. The travaux préparatoires

to   the   Convention    notes   that,   as   used   in   Article     17,   "most

favourable treatment" is defined as "the best treatment which is

accorded to nationals of another country by treaty or usage."                See

UN High Commissioner for Human Rights, The Refugee Convention,

1951: The Travaux Préparatoires Analyzed with a Commentary by Paul

Weis 94 (hereinafter "Weis, Travaux").          An early draft of Article

17, provided by the Secretariat, noted that "[b]ecause of their

limited resources and their status, wage-earning employment is the

only type of employment to which most refugees can aspire," and

the commentary to Article 17 concludes it is "one of the most

important of the Convention."        Id. at 97.

             The article is essentially a requirement that member

states grant refugees the unrestricted right to work, on par with

the rights that would be extended to other aliens.              Yet, as noted

above,     withholding   of   removal    status      requires   the    periodic



importance that they warrant exploration notwithstanding Garcia's
failure to explicitly raise them in his brief, for the same reasons
identified at supra, note 24.


                                   - 65 -
refiling of work applications to USCIS, which has discretion to

reject or delay the applications, and the expiration of a permit

results in the inability for the alien to work legally, in contrast

with asylum status, where the expiration of the permit does not

deprive    the     asylee       of    the     right    to    work.    See      8     C.F.R.

§ 274a.12(a)(5). Additionally, asylees are exempted from the class

of aliens who "must apply" to USCIS "for a document evidencing

such employment authorization," while aliens in withholding of

removal are not.           Id. § 274a.12(a).           Because state parties are

obliged    to     extend    the      most    favorable      treatment     to       refugees

(comparable, at minimum, to the treatment they extend to non-

refugee aliens from the same country), the imposition of a more

cumbersome work permit program for aliens in withholding of removal

status who are seeking employment likely violates the spirit, if

not the letter, of Article 17.

            ii. Article 28

            Article        28   of    the    Convention      requires     that       "[t]he

Contracting States shall issue to refugees lawfully staying in

their territory travel documents for the purpose of travel outside

their territory, unless compelling reasons of national security or

public    order    otherwise         require."        19   U.S.T.    at   6274.       This

requirement arose from a recognition that "[r]efugees who do not

enjoy the protection of the authorities of their country of origin

do not have national passports" and "would therefore be unable to


                                            - 66 -
leave the initial reception country if a document replacing the

passport   had   not    been   established   for   their   benefit."   Weis,

Travaux, at 157.

           While considering several proposed drafts of Article 28,

the U.K. representative noted that were a refugee not issued a

travel document by the state in question, "the refugee would

probably not be allowed to enter other countries, for they would

hesitate to admit him for fear that they might be obliged to keep

him permanently on their territory without this provision." Weis,

Travaux, at 161.       The U.S. representative said that while "the US

had not adhered to any convention or agreement relating to travel

documents for refugees" prior to these discussions, he could

"assure the Committee that refugees resident in the US would

ordinarily be able to leave the country and to return to it."            Id.

at 162 (emphasis added).

           Article 28 is a categorical requirement, "a mandatory

obligation on Contracting States to issue the document," see Weis,

Travaux, at 194, yet an alien who has been granted withholding of

removal (as opposed to asylum) is not eligible for such a travel

document, which essentially renders him trapped in the United

States (at least unless the government finds a third country that

is willing to take him).       Because these documents are unavailable

for people afforded withholding of removal status, the grant of




                                   - 67 -
withholding of removal to an individual that otherwise qualifies

as a refugee (like Garcia) is a per se violation of the Convention.

             The majority's rejoinder to this point is that the clause

allowing    for    exceptions     to   this     requirement   when      "compelling

reasons of national security or public order otherwise require"

allows the government to skirt this requirement because "deterring

repeated    unlawful      entry   into   this     country"    is   a    "compelling

reason[] of . . . public order."                 See ante at 34.         This is a

temporal non-sequitur, because the government has already made a

decision that Garcia meets the "reasonable fear" requirement for

withholding of removal.           If concerns of "public order" dictated

that Garcia be kept out of the United States, then the United

States     would   have     various    grounds     to   refuse     to    grant     him

withholding of removal.           But after deciding that Garcia poses no

such threat, on what possible basis could the government argue

that   "public     order"    considerations       required    that      he   not   be

permitted to leave the United States for some other country?

             Nor is the majority correct in its suggestion that Garcia

needs to make "an argument to the contrary" for why the United

States does not have a "compelling reason of . . . public order"

for denying travel documents to individuals in withholding of

removal.     Id.     That suggestion places the burden on the wrong

party, because "the issue of the travel document is an obligation"

imposed on the state, and applies "unless compelling reasons of


                                       - 68 -
public security or public order justify a refusal." Weis, Travaux,

at    194    (emphasis    in    original).        Examples   given      for    such

"compelling" grounds in the commentaries include "cases where a

refugee seeks to escape prosecution or punishment for a criminal

offence or where the refugee is suspected of travelling in order

to engage in criminal or espionage activities."                   Id.   It would

not, it seems to me, apply to the issuance of a travel document to

an alien, like Garcia, who had already been determined to have

qualified for protected status and already had a full security

screening as part of the withholding of removal process.

              iii. Article 31

              Article    31    of   the   Convention   provides    that       "[t]he

Contracting States shall not impose penalties, on account of their

illegal entry or presence, on refugees who, coming directly from

a territory where their life or freedom was threatened . . . enter

or are present in their territory without authorization," 19 U.S.T.

at 6275.     This treaty commitment is implemented in the INA by the

provision, at issue in this case, which allows individuals to apply

for   asylum    "irrespective        of   such   alien’s   status,"     8     U.S.C.

§ 1158(a)(1), because to deny asylum relief to a refugee that has

flouted a country's border control or immigration laws because of

the urgency with which he was required to leave his home country

would be to penalize him for the very fact of being a refugee,

see   8     U.S.C.   §   1101(a)(42)      (recognizing     that   refugees,       by


                                      - 69 -
definition, are fleeing persecution); UN Ad Hoc Committee on

Refugees       and   Stateless   Persons,   Memorandum   by   the   Secretary-

General, UN Doc. E/AC.32/2, Ch. XI, Art. 24. Para. 2 (Jan. 3, 1950)

("A refugee whose departure from his country of origin is usually

a flight, is rarely in a position to comply with the requirements

for legal entry (possession of national passport and visa) into

the country of refuge.")           For this reason, the principle of non-

penalization is described in UNHCR's Introductory Note to the

Convention as one of the most notable "fundamental principles"

which        "underpin[s]"   the    Convention's   commitment       to   rights

protection, along with non-discrimination and non-refoulement.

See Introductory Note (UNHCR) (2010), UN Convention Relating to

the Status of Refugees ("This recognizes that the seeking of asylum

can require refugees to breach immigration rules.").

               Because of the importance of this provision, "penalties"

cannot be interpreted as merely the assessment of a fine or

imprisonment, but must be applied flexibly to assess whether a

state party is denying the full scope of refugee protection to a

particular individual on account of his or her illegal entry into

the state's territory.35         See Refugee Convention, Introductory Note


        35
       We have previously held that detention of an alien does not
violate Article 31 because that provision "was not intended to
prevent a government from detaining one who attempted to enter
illegally, pending a final decision as to whether to admit or
exclude the person."   Amanullah v. Nelson, 811 F.2d 1, 16 n.10
(1st Cir. 1987).   Here, however, the Article 31 problem is not


                                      - 70 -
("Prohibited       penalties      might    include     being        charged   with

immigration or criminal offences relating to the seeking of asylum,

or being arbitrarily detained purely on the basis of seeking

asylum"); see also James C. Hathaway, The Rights of Refugees Under

International Law 405 (2005) (stating that penalties may include

"sanctions that might ordinarily be imposed for breach of the

asylum state's general migration control laws").                       Though not

defined in the Convention, the commentary notes that "[i]t is clear

from   the    travaux   préparatoires      that   ['penalties']        refers   to

administrative or judicial convictions on account of illegal entry

or presence, not to expulsion."           Weis, Travaux, at 219.

              Here, although the penalty imposed on Garcia is not in

the    form   of   a   criminal    conviction,    it   is,     in    essence,   an

administrative sanction on account of his earlier illegal entry

-- one automatically imposed by 8 U.S.C. § 1231(a)(5) without

regard to the underlying circumstances in a petitioner's case.

See Penalty, Black's Law Dictionary (10th ed. 2014) (defining a

"statutory penalty" as one that is "imposed for a statutory

violation; esp., a penalty imposing automatic liability on a

wrongdoer for violation of a statute's terms.").               It is also worth



detention but the denial of certain forms of relief that would
otherwise be available to aliens (the right, in this case, merely
to apply for asylum), and in Garcia's case, unlike in Amanullah,
the government has already made a decision not to exclude Garcia
from the country.


                                     - 71 -
noting that an Amendment was introduced by the Austrian delegate

during the Convention negotiations which would have provided that

the non-penalization provision "shall not apply, however, to a

refugee against whom an expulsion or residence order has been

issued under a judicial or administrative decision of the State in

which he seeks asylum."   Weis, Travaux, at 214.      This amendment,

which describes Garcia's situation in spades, was voted down

overwhelmingly, see id. at 216, and the final non-penalization

provision of Article 31 did not distinguish a state's obligation

to a refugee based on the existence of a prior deportation or

removal order against the same refugee.36

          Case   law   from   other     signatory   states   and   from

international courts also supports a flexible interpretation of

"penalties."37   For instance, in R v. Uxbridge Magistrates Court

and Another, ex parte Adimi, the U.K. High Court (Divisional Court)

noted that Article 31's protections "extend[ed] not merely to those



     36 Indeed, the Commentary and travaux préparatoires suggest
that "[i]n the case of asylum-seekers, proceedings on account of
illegal entry or presence should be suspended pending examination
of their request," see Weis, Travaux, at 219. In other words,
states are obliged to hear the asylum claim first before forging
ahead with ordinary removal or deportation "proceedings on account
of illegal entry or presence." Id.
     37 When "interpreting any treaty, [t]he 'opinions of our
sister signatories' . . . are 'entitled to considerable weight.'"
Abbott v. Abbott, 560 U.S. 1, 16 (2010) (quoting El Al Israel
Airlines, Ltd. v. Tsui Yuan Tseng, 525 U.S. 155, 176
(1999)(alterations in original)).


                               - 72 -
ultimately accorded refugee status but also to those claiming

asylum in good faith," and that the non-penalization obligation

had as its broad purpose "to provide immunity for genuine refugees

whose quest for asylum reasonably involved them in breaching the

law." [1999] EWHC (Admin) 765, [15-16] (Eng.); see also UK Soc.

Sec. Comm. Dec. No. CIS/4439/98, ¶ 16 (Nov. 25, 1999) (noting that

interpreting     "penalties"      narrowly     would       "put[]    form        above

substance and would enable contracting states to evade Article

31").   In    interpreting     the    word    "penalty"      as     used    in     the

International Covenant on Civil and Political Rights (ICCPR), the

UN   Human   Rights   Committee      has   embraced    a   similarly       flexible

approach.     See Van Duzen v. Canada, UNHRC Comm. No. 50/1979,

¶ 10.2 (Apr. 7, 1982) (stating that Article 15 of the ICCPR, which

prohibits the imposition of "a heavier penalty . . . than the one

that was applicable at the time when the criminal offence was

committed," should be interpreted according to the "object and

purpose" of the treaty as a whole).

             In short, because the majority's approach categorically

prevents an alien in Garcia's situation from applying for relief

that would be available to other aliens, I would consider this

administrative roadblock to constitute an impermissible "penalty"

that is imposed on Garcia, likely triggering a violation of Article

31 because the penalty is imposed before Garcia's status as a

refugee can be determined.        See Hathaway at 407 (noting that it is


                                     - 73 -
"lawful for a government to charge an asylum-seeker with an

immigration offense, and even to commence a prosecution, so long

as no conviction is entered until and unless a determination is

made that the individual is not in fact a Convention refugee.")

Viewing this administrative ruling as a penalty makes particular

sense in a case like Garcia's, where the Attorney General's

practices in the first instance of illegal entry have "deprive[d]

the asylum seeker of the right to gain effective access to the

procedure for determining refugee status."   Amuur v. France, Eur.

Ct. H.R., App. No. 19776/92, ¶ 43 (1996) (emphasis added).

          iv. Article 34

          Taken together, the above violations lend credence to

Garcia's argument that the government's position likely violates

Article 34 of the Convention.    That provision, as noted in the

majority opinion, provides that "[t]he Contracting States shall as

far as possible facilitate the assimilation and naturalization of

refugees." 19 U.S.T. at 6276 (emphasis added). While "precatory,"

Cardoza-Fonseca, 480 U.S. at 441, and non-self-executing, Stevic,

467 U.S. at 428, I have serious doubts as to whether the bifurcated

system of withholding of removal and asylum comports with the basic

spirit of Article 34, particularly when an alien's initial removal

order was bereft of basic fairness and process.

          There is one final way in which a reading of the statute

that only allows for withholding of removal to a petitioner like


                              - 74 -
Garcia is in serious tension with Article 34's commitment to

facilitate     the   assimilation    and     naturalization   of   eligible

refugees, and also with Article 31's prohibition on "penalizing"

refugees.     As both the majority opinion and Section I.F of this

dissent point out, an alien must meet a much higher evidentiary

showing to qualify for withholding of removal.

             Aliens with previous removal orders, therefore, have to

meet a higher burden to get less relief, even when they never had

a meaningful opportunity to meet the lesser burden and receive the

right to apply for more relief. I question how this could possibly

be consistent with the object and purpose of Articles 31, 34, and

the Convention as a whole.     Ultimately, even though Article 34 "is

in the form of a recommendation," Weis, Travaux, at 251, it seems

very doubtful to me whether this is a recommendation that we as a

country are following in good faith.

             C. The ICCPR

             Although the petitioner does not raise this issue, I

want to note one final Charming Betsy problem: the approach adopted

by the majority today leaves in place a structure, evidenced by

Garcia's situation, which deprives aliens on U.S. soil of the fair

trial guarantees enshrined in the International Covenant on Civil

and Political Rights, 999 U.N.T.S. 171. The ICCPR was signed by

the United States in 1976 and ratified thereafter by the Senate in

1992.   Similar to the Refugee Protocol, the ICCPR was ratified "on


                                    - 75 -
the express understanding that it was not self-executing and so

did not itself create obligations enforceable in the federal

courts."   Sosa v. Alvarez-Machain, 542 U.S. 692, 735 (2004).

           Notwithstanding    its     non-self-executing    status,    the

Supreme Court and lower federal courts have frequently consulted

the ICCPR as an interpretive tool to determine important issues in

the area of human rights law.         See, e.g., Roper v. Simmons, 543

U.S. 551, 576 (2005) (referring to the ICCPR to support the

prohibition on the juvenile death penalty); Ma, 257 F.3d at 1114

(relying on Article 9 of the ICCPR, which prohibits arbitrary

arrest or detention, when interpreting a provision of the INA);

Igartúa-De La Rosa v. United States, 386 F.3d 313, 319 (1st Cir.

2004)   (Torruella,   J.,    dissenting),    reh'g   granted,   judgment

vacated, 404 F.3d 1 (1st Cir. 2005) (stating that, despite its

non-self-executing    status,    "I    am   nonetheless    compelled   to

recognize that the United States is in violation of its obligation

under Article 25 to afford universal suffrage to its citizens"

with respect to voting rights of residents of Puerto Rico).

           The ICCPR applies to "all individuals within [a State's]

territory and subject to its jurisdiction," ICCPR art. 2, ¶ 1, a

category which includes aliens. Most pertinent to this case,

Article 14 of the ICCPR lays out the basic protections for the




                                 - 76 -
right to a fair trial.38       Among these basic rights are: "[t]o be

informed promptly and in detail in a language which he understands

of the nature and cause of the charge against him," Art. 14(3)(a);

"[t]o have adequate time and facilities for the preparation of his

defence and to communicate with counsel of his own choosing," Art.

14(3)(b); "to be informed, if he does not have legal assistance,

of this right; and to have legal assistance assigned to him, in

any case where the interests of justice so require," Art. 14(3)(d);

and "[t]o have the free assistance of an interpreter if he cannot

understand or speak the language used in court," Art. 14(3)(f).

              As I have emphasized throughout this dissent, none of

these rights, which are also protected under U.S. law and broadly

apply to aliens in removal proceedings, were extended to Garcia

during his initial removal proceedings.            True, the government has

apparently remedied these violations in the instant case: Garcia

is counseled and had access to an interpreter during the 2015

proceedings.     However, the government's interpretation of the INA

is essentially a "one strike and you're out" policy, so it does no

good    for   Garcia   to   have   access    to   these   basic   due   process

protections now, when he has already been hoodwinked by the



       38
        The Refugee Convention, too, provides that all refugees
"shall have free access to the courts of law on the territory of
all contracting states," Refugee Convention, Art. 16, a right that
"applies to all refugees wherever resident and whether the
residence is lawful or not." Weis, Travaux, at 97.


                                    - 77 -
Potemkin process that infected his initial encounter with our

justice system.   It would presumably come as no surprise to Garcia

to learn that a Government Accountability Office Report conducted

the year after his initial removal concluded that "having [legal]

representation was associated with more than a three-fold increase

in the asylum grant rate compared to those without representation."

See U.S. Gov't Accountability Office, GAO-08-940, U.S. Asylum

System: Significant Variation Existed in Asylum Outcomes Across

Immigration Courts and Judges 30 (2008).       It would also do no good

for him to learn this after the fact.

           Because none of the basic elements of due process were

met in Garcia's initial removal proceedings, and because the

approach taken by the majority today leaves in place a deferential

legal   scaffolding   that   allows   such   tainted   procedures   to   go

unchecked, I would also find that deference to the agency on this

statutory question causes the United States to be in violation of

its commitments under the ICCPR's fair trial provisions.

                             IV. Conclusion

           There is much to be said for the majority's observation

that "[i]mmigration law is distinguished by its complexity more

than by its clarity."    Ante at 4.    In the face of such complexity,

it can be tempting to throw up our hands and say that while these

immigration cases are sad (and they often are), we will simply

defer to the immigration authorities' reasoned judgment as to its


                                 - 78 -
statutory mandate, never mind the consequences and never mind the

volume of due process and international law principles that are

trampled along the way.

            This sort of judicial muscle memory may be the easy

answer,   but   it   is   not   always   the   correct   one.   Because   the

petitioner in this case was not afforded due process in his

underlying removal proceedings, and because we are obliged to

interpret    statutes     in    consonance     with   international   treaty

obligations where fairly possible, we need not defer to an agency

interpretation which violates these obligations.

            I therefore dissent.




                                    - 79 -